Exhibit 10.73

 

Execution Copy

 

AMENDED AND RESTATED LOAN AGREEMENT

 

among

 

CCP/SHURGARD VENTURE, LLC

as Borrower

 

The Lenders Party Hereto

as Lenders

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent

 

December 22, 2005



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

LIST OF DEFINED TERMS

 

     Page No.


--------------------------------------------------------------------------------

Additional Costs

   1

Adjusted Libor Rate

   1

Administrative Agent

    

Advance Date

   1

Affiliate

   1

Agreement

   1

Allocated Loan Amount

   1

Alternate Base Rate

   1

Alternate Base Rate Loans

   2

Applicable Lending Office

   2

Appraisal

   2

Assignment and Acceptance

   2

Assignment of Rents and Leases

   2

Basle Accord

   2

Borrower

    

Borrower Party

   3

Borrower’s Knowledge

   3

Borrower’s Limited Liability Company Agreement

   3

Business Day

   3

Calculated NOI Adjustments

   3

Cash on Cash Return

   4

Commitment

   4

Contract Rate

   5

Convert, Conversion and Converted

   5

Counterparty

   5

Debt

   5

Debt Service

   5

Debt Service Coverage

   5

Default Rate

   6

Development Fee

    

Dollars and $

   6

Environmental Laws

   6,34

Eurodollar Loans

   6

Event of Default

   6

Federal Funds Rate

   6

GECC

   6

GECC-Propertyed Net Operating Income

   6

Guarantors

   6

Guaranty

   6



--------------------------------------------------------------------------------

Hazardous Materials

   6, 34

Improvements

   7

Indebtedness

   7

Initial Advance Amount

   7

Interest Period

   7

Joinder

    

Joinder Parties

    

Joinder Party

   7

Lender

    

Lenders

    

Libor Base Rate

   7

Licenses

   7, 43

Lien

   8

Loan

   8

Loan Documents

   8

Loan Year

   8

Majority Lenders

   8

Material Adverse Effect

   8

Maturity Date

   8

Mortgage

   8

Net Cash Flow

   9

Net Operating Income

   9

Notes

   9

Operating Expenses

   9

Operating Revenues

   10

Participant

   10

Payment Date

   10

Payor

   10

Permitted Encumbrances

   10

Person

   10

Portfolio

   10

Potential Default

   10

Prime Rate

   11

Property

   11

Property Manager

   11

Proposed Lender

   11

Regulation D

   11

Regulatory Change

   11

Release Price

   11

Requesting Lender

   12

Required Payment

   12

Reserve Requirement

   12

Secondary Market Transaction

   12

Shurgard

   12

Single Purpose Entity

   12

Site Assessment

   15

Spread

   15

Standard NOI Adjustments

   15

 

-ii-



--------------------------------------------------------------------------------

State

   16

Stub Interest Period

   16

Tax and Insurance Escrow Reserve

   16

Taxes

   16

Third Party Reports

   16

Threshold Amount

   16

Type

   16

 

-iii-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

   -   

Legal Description of Property

Exhibit B

  

-

  

Promissory Note

         

Schedule of Loans

Exhibit C

  

-

  

Assignment and Acceptance

Schedule 1.1(f)

  

-

  

Allocated Loan Amount

Schedule 2.1

  

-

  

Closing Conditions

Schedule 2.3(d)

  

-

  

Specified Properties

Schedule 6.1

       

Organizational Matters

Schedule 6.21

       

Property Conditions

Schedule 6.3

       

Liabilities; Litigation; Claims

 

-iv-



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

This Amended and Restated Loan Agreement (this “Agreement”) is entered into as
of December 22, 2005, among CCP/SHURGARD VENTURE, LLC, a Delaware limited
liability company (“Borrower”); each of the lenders that is a signatory hereto
identified under the caption “LENDERS” on the signature pages hereof and each
lender that becomes a “Lender” after the date hereof pursuant to
Section 11.24(b) (individually, a “Lender” and, collectively, the “Lenders”);
and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

ARTICLE 1

CERTAIN DEFINITIONS

 

Section 1.1 Certain Definitions. As used herein, the following terms have the
meanings indicated:

 

(a) “Additional Costs” has the meaning assigned in Section 2.7(a)(i).

 

(b) “Adjusted Libor Rate” means, for any Interest Period for any Eurodollar
Loan, a rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) determined by Administrative Agent to be equal to the Libor Base Rate for
such Interest Period divided by 1 minus the Reserve Requirement (if any) for
such Interest Period.

 

(c) “Advance Date” has the meaning assigned in Section 2.6(c).

 

(d) “Affiliate” means (1) any corporation in which Borrower or any partner,
shareholder, director, officer, member, or manager of Borrower directly or
indirectly owns or controls more than ten percent (10%) of the beneficial
interest, (2) any partnership, joint venture or limited liability company in
which Borrower or any partner, shareholder, director, officer, member, or
manager of Borrower is a partner, joint venturer or member, (3) any trust in
which Borrower or any partner, shareholder, director, officer, member or manager
of Borrower is a trustee or beneficiary, (4) any entity of any type which is
directly or indirectly owned or controlled by Borrower or any partner,
shareholder, director, officer, member or manager of Borrower, (5) any partner,
shareholder, director, officer, member, manager or employee of Borrower, (6) any
Person related by birth, adoption or marriage to any partner, shareholder,
director, officer, member, manager, or employee of Borrower, or (7) any Borrower
Party.

 

(e) “Agreement” means this Loan Agreement, as amended from time to time.

 

(f) “Allocated Loan Amount” means, for each Property, the amount of the Loan
allocated to such Property by GECC and set forth on Schedule 1.1(f), and as such
Allocated Loan Amount may be increased or decreased pursuant to the terms
hereof.

 

(g) “Alternate Base Rate” means a rate per annum equal to the Prime Rate in
effect for such day.



--------------------------------------------------------------------------------

(h) “Alternate Base Rate Loans” means Loans that bear interest at rates based
upon the Alternate Base Rate.

 

(i) “Anti-Money Laundering Laws” means those laws, regulations and sanctions,
state and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

(j) “Applicable Lending Office” means, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an affiliate of such Lender)
designated for such Type of Loan on the respective signature pages hereof or
such other office of such Lender (or of an affiliate of such Lender) as such
Lender may from time to time specify to Administrative Agent and Borrower as the
office by which its Loans of such Type are to be made and maintained.

 

(k) “Appraisal” means an appraisal of a Property or Properties, as the case may
be, prepared by an MAI appraiser satisfactory to Administrative Agent, which
appraisal must also (a) satisfy the requirements of Title XI of the Federal
Institution Reform, Recovery and Enforcement Act of 1989 and the regulations
promulgated thereunder (including the appraiser with respect thereto) and (b) be
otherwise in form and substance satisfactory to Administrative Agent.

 

(l) “Assignment and Acceptance” means an Assignment and Acceptance, duly
executed by the parties thereto, in substantially the form of Exhibit C hereto
and consented to by Administrative Agent in accordance with Section 11.24(b).

 

(m) “Assignment of Rents and Leases” means each of the Assignments of Rents and
Leases, executed by Borrower for the benefit of Administrative Agent (on behalf
of the Lenders), and pertaining to leases of space in the Properties, as the
same may be modified or amended from time to time.

 

(n) “Bank Secrecy Act” means the Bank Secrecy Act, 31 U.S.C. Sections 5311 et
seq.

 

(o) “Basle Accord” means the proposals for risk-based capital framework
described by the Basle Committee on Banking Regulations and Supervisory
Practices in its paper entitled “International Convergence of Capital
Measurement and Capital

 

-2-



--------------------------------------------------------------------------------

Standards” dated July 1988, as amended, modified and supplemented and in effect
from time to time or any replacement thereof.

 

(p) “Board of Directors” means the board of directors of Shurgard Storage
Centers, Inc.

 

(q) “Borrower Party” means any Joinder Party, any Guarantor, any general partner
or managing member in Borrower, and any general partner in any partnership or
any managing member in a limited liability company that is a general partner or
managing member in Borrower, at any level.

 

(r) “Borrower’s Knowledge” means the actual knowledge of any one or more of
Shurgard or Shurgard Storage Centers, Inc.

 

(s) “Borrower’s Limited Liability Company Agreement” means that certain Amended
and Restated Limited Liability Company Agreement of CCP/Shurgard Venture, LLC
dated as of December 26, 2000, as amended by that certain First Amendment to
Amended and Restated Limited Liability Company Agreement of CCP/Shurgard
Venture, LLC dated as of October     , 2001, by Shurgard Development IV, Inc., a
Washington corporation, and CCPRE-Storage, LLC, a Delaware limited liability
company, and any other amendments thereto.

 

(t) “Business Day” means (a) any day other than a Saturday, a Sunday, or other
day on which commercial banks located in the New York City are authorized or
required by law to remain closed and (b) in connection with a borrowing of, a
payment or prepayment of principal of or interest on, a Conversion of or into,
or an Interest Period for, a Eurodollar Loan or a notice by Borrower with
respect to any such borrowing, payment, prepayment or Conversion, the term
“Business Day” shall also exclude a day on which banks are not open for dealings
in Dollar deposits in the London interbank market.

 

(u) “Calculated NOI Adjustments” means, when calculating Net Operating Income,
adjustments thereto made by GECC as follows:

 

(i) The occupancy rate used for each Property in the calculation shall be the
lesser of (x) the actual occupancy rate, or (y) eighty-five percent (85%); and

 

(ii) GECC may, in GECC’s reasonable discretion, adjust Net Operating Income to
account for seasonal income usage trends in the self-storage industry as they
specifically relate to each Property; provided, however, that

 

(A) GECC will not adjust Net Operating Income for such seasonal income and usage
trends by more than (w) plus two percent (2%) during any first calendar quarter,
(x) minus one percent (1%) during any second calendar quarter, (y) minus two
percent (2%) during any calendar third quarter, and (z) plus one percent
(1%) during any calendar fourth quarter; and

 

-3-



--------------------------------------------------------------------------------

(B) Each time GECC elects to adjust Net Operating Income under clause (i) above,
GECC shall adjust Net Operating Income for a whole calendar year after the
election is made, it being the intent of GECC and Borrower to use such
adjustments for a whole year in order to account for all seasonal variations so
that both positive and negative adjustments are taken into consideration, even
though such adjustments are calculated on a quarterly basis.

 

(v) “Cash on Cash Return” means the ratio, expressed as a percentage, of
(1) annualized Net Operating Income or GECC-Projected Net Operating Income, as
applicable, to (2) the outstanding principal balance of the Loans.

 

(w) “Cell Tower Leases” means that certain (i) Cellular Lease Agreement, dated
December 9, 2005 by and between Borrower, as Landlord, and Omnipoint
Communications, Inc., as Tenant, (ii) Cellular Lease Agreement dated
November 19, 2003 by and between Borrower, as Landlord, and VoiceStream Houston,
Inc., as Tenant, as amended by Amendment to Cellular Lease Agreement dated
October 14, 2004, (iii) Site Lease Agreement dated August 22, 2001 by and
between Borrower, as Landlord, and Nextel Communications, Inc., as Tenant, as
amended by Amendment No. #1 dated December 4, 2000, and (iv) any other cell
tower lease, whether written or oral, pursuant to which the Borrower grants a
leasehold interest providing for the construction of a cell tower on any
Property.

 

(x) “Change of Control” means any event, transaction or occurrence as a result
of which (a) Shurgard ceases to own and control all of the economic and voting
rights associated with all of the outstanding capital Stock of Borrower,
(b) Borrower ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any of its subsidiaries,
(c) at any time, the Continuing Directors do not constitute a majority of the
Board of Directors or (d) the acquisition, directly or indirectly, by any Person
of beneficial ownership of 35% or more of the combined voting power of the then
outstanding voting securities of Shurgard Storage Centers, Inc. entitled to vote
generally in the election of directors. For purposes of this definition, the
terms “beneficial owner” and “beneficial ownership” shall have the meanings set
forth in Rules 13d 3 and 13d 5 of the General Rules and Regulations promulgated
under the Exchange Act, and the term “voting securities” shall mean the voting
securities of a corporation entitled to vote generally in the election of
directors.

 

(y) “Closing Date” means the date on which the Lenders make the advance of Loan
proceeds.

 

(z) “Commitment” means, as to each Lender, the obligation of such Lender to make
a Loan in a principal amount up to but not exceeding the amount set opposite the
name of such Lender on Schedule 1 under the caption “Commitment” or, in the case
of a Person that becomes a Lender pursuant to an assignment permitted under
Section 11.24(b), as specified in the respective instrument of assignment
pursuant to which such assignment is effected. The original aggregate principal
amount of the Commitments is $67,000,000.00.

 

-4-



--------------------------------------------------------------------------------

(aa) “Continuing Directors” means the directors of Shurgard Storage Centers,
Inc. on the date of this loan agreement and each other director, if, in each
case, such other director’s nomination for election to the Board of Directors is
recommended by at least a majority of the then Continuing Directors.

 

(bb) “Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
the terms of this Agreement of one Type of Loans into another Type of Loans,
which may be accompanied by the transfer by a Lender (at its sole discretion) of
a Loan from one Applicable Lending Office to another.

 

(cc) “Contract Rate” has the meaning assigned in ARTICLE 1.

 

(dd) “Counterparty” has the meaning provided to it in Section 8.16.

 

(ee) “Debt” means, for any Person, without duplication: (1) all indebtedness of
such Person for borrowed money, for amounts drawn under a letter of credit, or
for the deferred purchase price of property for which such Person or its assets
is liable, (2) all unfunded amounts under a loan agreement, letter of credit, or
other credit facility for which such Person or any of its assets would be liable
or subject, if such amounts were advanced under the credit facility, (3) all
amounts required to be paid by such Person as a guaranteed payment to partners,
members (or other equity holders) or a preferred or special dividend, including
any mandatory redemption of shares or interests, (4) all indebtedness guaranteed
by such Person, directly or indirectly, (5) all obligations under leases that
constitute capital leases for which such Person or any of its assets is liable
or subject, and (6) all obligations of such Person under interest rate swaps,
caps, floors, collars and other interest hedge agreements, in each case whether
such Person or any of its assets is liable or subject contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss.

 

(ff) “Debt Service” means the aggregate interest and other payments due under
the Loans, and on any other outstanding permitted Debt relating to any Property
or the Portfolio approved by Administrative Agent for the period of time for
which calculated, but excluding payment of Net Cash Flow applied to
(1) reduction of principal, and (2) escrows or reserves required by
Administrative Agent.

 

(gg) “Debt Service Coverage” means, for the period of time for which calculation
is being made, the ratio of (x) GECC-Projected Net Operating Income or Net
Operating Income, as the case may be, to (y) Debt Service. The Debt Service
Coverage Ratio shall be as determined by Administrative Agent based upon the
most recent reports required to have been submitted by Borrower under
Section 7.1 (or, if no such reports have been so submitted, such other
information as Administrative Agent shall determine in its sole discretion),
which determination shall be conclusive in the absence of manifest error.

 

(hh) “Default Rate” means the lesser of (a) the maximum rate of interest allowed
by applicable law, and (b) five percent (5%) per annum in excess of (i) with
respect to Alternate Base Rate Loans, the Alternate Base Rate as in effect from
time to

 

-5-



--------------------------------------------------------------------------------

time or (ii) with respect to Eurodollar Loans, the respective Contract Rate for
such Eurodollar Loan.

 

(ii) “Dollars” and “$” means lawful money of the United States of America.

 

(jj) “Environmental Laws” has the meaning assigned in ARTICLE 4.

 

(kk) “Eurodollar Loans” means Loans that bear interest at rates based on rates
referred to in the definition of “Libor Base Rate”.

 

(ll) “Exchange Act” means the Securities and Exchange Act of 1934, as amended

 

(mm) “Event of Default” has the meaning assigned in ARTICLE 9.

 

(nn) “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if such rate is not so published for any
Business Day, the Federal Funds Rate for such Business Day shall be the average
rate charged to Bankers Trust Company on such Business Day on such transactions
as determined by Administrative Agent, or such other commercial bank as selected
by Administrative Agent.

 

(oo) “Financial Institution” means a “financial institution” as defined in the
Patriot Act, the Bank Secrecy Act, any other law of similar import, or any
regulations promulgated under any of them.

 

(pp) “GECC” means General Electric Capital Corporation.

 

(qq) “GECC-Projected Net Operating Income” means GECC’s estimate of the Net
Operating Income (determined by GECC using its customary methods for making such
estimates and consistent with the method used for making such estimate on the
Closing Date) to be generated by each Property, taking into account and subject
to the Standard NOI Adjustments.

 

(rr) “Great Neck Location” means that certain real property owned by the
Borrower and located at 91 and 93 Cutter Mill Road, Great Neck, NY, 11021.

 

(ss) “Guarantors” means the Persons, if any, executing a Guaranty.

 

(tt) “Guaranty” means the instruments of guaranty, if any, now or hereafter in
effect from a Guarantor to Administrative Agent (on behalf of the Lenders).

 

(uu) “Hazardous Materials” has the meaning assigned in ARTICLE 4.

 

-6-



--------------------------------------------------------------------------------

(vv) “Improvements” has the meaning assigned to it in the Mortgage.

 

(ww) “Indebtedness” has the meaning assigned to it in the Mortgage.

 

(xx) “Initial Advance Amount” means an amount that, when funded, causes the
aggregate Loans to be the lesser of (i) $67,000,000 and (ii) an amount that
generates not less than (x) a 13.40% Cash on Cash Return based upon the
GECC-Projected Net Operating Income, and (y) a 2.25:1.0 Debt Service Coverage
based on GECC-Projected Net Operating Income.

 

(yy) “Interest Period” means, for any Eurodollar Loan, each period commencing on
the date such Eurodollar Loan is made or Converted from a Loan of another Type
or (in the event of a Continuation) the last day of the next preceding Interest
Period for such Loan, and ending on the first Business Day of the next calendar
month; provided that, if any Interest Period would otherwise end after the
Maturity Date, such Loan shall not be Continued as, or Converted into, a
Eurodollar Loan and shall bear interest at the Alternate Base Rate. In no event
may Borrower have more than one Interest Period in respect of Eurodollar Loans
from all Lenders outstanding at any one time and to the extent any Loan does not
qualify for such Interest Period, such loan shall bear interest at the
Alternative Base Rate. The first Interest Period shall be the Stub Interest
Period.

 

(zz) “Joinder Party” means the Persons, if any, executing the Joinder hereto.

 

(aaa) “Libor Base Rate” shall mean the U.S. Dollar rate (rounded upward to the
nearest one-sixteenth of one percent) listed on page 3750 (i.e., the Libor page)
of the Telerate News Services titled “British Banker Association Interest
Settlement Rates” for a designated maturity of one (1) month determined as of
11:00 a.m. London Time on the second (2nd) full Eurodollar Business Day next
preceding the first day of each month with respect to which interest is payable
under the Loan (unless such date is not a Business Day in which event the next
succeeding Eurodollar Business Day which is also a Business Day will be used),
provided that if such rate does not appear on such page, or if such page shall
cease to be publicly available, or if the information contained on such page, in
the reasonable judgment of Administrative Agent shall cease accurately to
reflect the rate offered by leading banks in the London interbank market as
reported by any publicly available source of similar market data selected by
Administrative Agent, the Libor Base Rate for such Interest Period shall be
determined from such substitute financial reporting service as Administrative
Agent in its discretion shall determine. If the Telerate News Services
(i) publishes more than one (1) such Libor Rate, the average of such rates shall
apply, or (ii) ceases to publish the Libor Rate, then the Libor Rate shall be
determined from such substitute financial reporting service as Lender in its
discretion shall determine. The term “Eurodollar Business Day”, shall mean any
day on which banks in the City of London are generally open for interbank or
foreign exchange transactions.

 

(bbb) “Licenses” has the meaning assigned in Section 6.20.

 

-7-



--------------------------------------------------------------------------------

(ccc) “Lien” means any interest or, with respect to Georgia Property, any claim
thereof, in any Property securing an obligation owed to, or a claim by, any
Person other than the owner of such Property, whether such interest is based on
common law, statute or contract, including the lien or security interest arising
from a deed of trust, mortgage, assignment, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting such Property.

 

(ddd) “Loan” means the loans to be made by Lenders to Borrower under this
Agreement and all other amounts evidenced or secured by the Loan Documents.

 

(eee) “Loan-to-Value Ratio” means the ratio of (x) the outstanding principal
balance of the Loan to (y) the Administrative Agent’s internal underwritten
value of the Portfolio (which underwritten value will be provided to Borrower by
Agent upon Borrower’s written request).

 

(fff) “Loan Documents” means: (1) this Agreement, (2) the Notes, (3) the
Guaranty, (4) any letter of credit provided to Administrative Agent in
connection with the Loan, (5) the Mortgage, (6) the Assignment of Rents and
Leases, (7) Uniform Commercial Code financing statements, (8) such assignments
of management agreements, contracts and other rights as may be required under
the Commitment or otherwise requested by Administrative Agent, (9) all other
documents evidencing, securing, governing or otherwise pertaining to the Loans,
and (10) all amendments, modifications, renewals, substitutions and replacements
of any of the foregoing.

 

(ggg) “Loan Year” means the period between the date hereof and December 31, 2006
for the first Loan Year and the period between each succeeding January 1 and
December 31 until the Maturity Date.

 

(hhh) “Majority Lenders” means Lenders holding at least 66.7% of the aggregate
outstanding principal amount of the Loans or, if the Loans shall not have been
made, at least 66.7% of the Commitments.

 

(iii) “Management Agreement” has the meaning assigned in Section 6.14.

 

(jjj) “Material Adverse Effect” means a material adverse effect on (a) the
business, property, financial condition, operation, or income of the Borrower,
(b) the ability of the Borrower to perform or adhere to its obligations under
this Agreement or any Loan Document, or (c) the Property or any portion thereof.

 

(kkk) “Maturity Date” means the earlier of (1) subject to extension under
Section 2.3(b), December 31, 2008 or (2) any earlier date on which the Loans are
required to be paid in full, by acceleration or otherwise, under this Agreement
or any of the other Loan Documents.

 

(lll) “Mortgage” means, collectively, any and all of the following: Mortgage,
Security Agreement and Fixture Filing, the Deed of Trust, Security Agreement and

 

-8-



--------------------------------------------------------------------------------

Fixture Filing, or the Deed to Secure Debt, Security Agreement and Fixture
Filing, and all amendments thereto, that are executed by Borrower in favor of
Administrative Agent (on behalf of the Lenders), encumbering the Portfolio as
security for the Loan, and any amendments, modifications, renewals,
substitutions, consolidations, severances and replacements thereof.

 

(mmm) “Net Cash Flow” means, for any period, the amount by which Operating
Revenues exceed the sum of (1) Operating Expenses, (2) Debt Service and (3) any
actual payment into impounds, escrows, or reserves required by Administrative
Agent, except to the extent included within the definition of Operating
Expenses.

 

(nnn) “Net Operating Income” means the amount by which Operating Revenues exceed
Operating Expenses, and taking into account and subject to the Standard NOI
Adjustments and Calculated NOI Adjustments.

 

(ooo) “Notes” means the promissory notes of even date herewith as provided for
in Section 2.1(d) in the aggregate stated principal amount of $67,000,000.00,
and all promissory notes delivered in substitution or exchange therefor, in each
case as the same may be consolidated, replaced, severed, modified, amended or
extended from time to time.

 

(ppp) “OFAC” means the Office of Foreign Assets Control, United States
Department of the Treasury, or any other office, agency or department that
succeeds to the duties of OFAC.

 

(qqq) “Operating Expenses” means, for each Property or the Portfolio, as the
case may be, all reasonable and necessary expenses of operating the Property or
the Portfolio, as the case may be, in the ordinary course of business which are
paid in cash by Borrower and which are directly associated with and fairly
allocable to the Property or the Portfolio, as the case may be, for the
applicable period, including ad valorem real estate taxes and assessments,
insurance premiums, regularly scheduled tax impounds paid to Administrative
Agent, maintenance costs, management fees and costs not to exceed the greater of
$2,000 per Property per month or five percent (5%) of Operating Revenues,
accounting, legal, and other professional fees, and other expenses incurred by
Administrative Agent and reimbursed by Borrower under this Agreement and the
other Loan Documents, deposits to any capital replacement reserves required by
Administrative Agent, wages, salaries, and personnel expenses, but excluding
Debt Service, capital expenditures, any of the foregoing expenses which are paid
from deposits to cash reserves previously included as Operating Expenses, any
payment or expense for which Borrower was or is to be reimbursed from proceeds
of the Loans or insurance or by any third party, and any non-cash charges such
as depreciation and amortization. Any management fee or other expense payable to
Borrower or to an Affiliate of Borrower other than the fees and expenses
permitted under this Agreement and the other Loan Documents shall be included as
an Operating Expense only with Administrative Agent’s prior approval under the
Loan Documents. Operating Expenses shall not include federal, state or local
income taxes or legal and other professional fees unrelated to the operation of
the Property or the Portfolio, as the case may be.

 

-9-



--------------------------------------------------------------------------------

(rrr) “Operating Revenues” means, with respect to each Property or the
Portfolio, as the case may be, all cash receipts of Borrower from operation of
the Property or the Portfolio, as the case may be, or otherwise arising in
respect of the Property or the Portfolio, as the case may be, after the date
hereof which are properly allocable to the Property or the Portfolio, as the
case may be, for the applicable period, including receipts from leases and
parking agreements, concession fees and charges and other miscellaneous
operating revenues, proceeds from rental or business interruption insurance,
proceeds of any loans (other than the Loans and any refinancing of the Loans)
obtained by Borrower after the date hereof which are secured by the Property or
the Portfolio, as the case may be, (less only reasonable and customary expenses
incurred in procuring and closing such loan and actually paid in cash to
individuals or entities other than Borrower or any Affiliate of Borrower and
without implying any consent of Administrative Agent or any Lender to the
granting of any security for any such loans), withdrawals from cash reserves
(except to the extent any operating expenses paid therewith are excluded from
Operating Expenses), but excluding security deposits and earnest money deposits
until they are forfeited by the depositor, advance rentals until they are
earned, and proceeds from a sale or other disposition.

 

(sss) “Organizational Expenses” means all reasonable and necessary expenses of
operating Borrower in the ordinary course of business which are not directly
allocable to or related to the Property, which are paid in cash by Borrower to
third parties and which are not included in Operating Expenses.

 

(ttt) “Participant” has the meaning assigned in Section 11.24(c).

 

(uuu) “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Public Law 107-56 (October 26, 2001), as the same may be amended
from time to time, and corresponding provisions of future similar laws.

 

(vvv) “Payment Date” has the meaning assigned in Section 2.3(a).

 

(www) “Payor” has the meaning assigned in Section 2.6(c).

 

(xxx) “Permitted Encumbrances” has the meaning set forth in the Mortgage.

 

(yyy) “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 

(zzz) “Potential Default” means the occurrence of any event or condition which,
with the giving of notice, the passage of time, or both, would constitute an
Event of Default.

 

(aaaa) “Portfolio” means collectively, all of the Properties then securing the
Loans.

 

-10-



--------------------------------------------------------------------------------

(bbbb) “Prime Rate” means the highest prime rate (or base rate) reported in the
Money Rates column or section of The Wall Street Journal as the rate in effect
for corporate loans at large U.S. money center commercial banks (whether or not
such rate has actually been charged by any such bank) from time to time. If The
Wall Street Journal ceases publication of the Prime Rate, the “Prime Rate” shall
mean the prime rate (or base rate) announced by Bankers Trust Company, New York,
New York (whether or not such rate has actually been charged by such bank). If
such bank discontinues the practice of announcing the Prime Rate, the “Prime
Rate” shall mean the prime or base rate charged by a large United States
commercial bank selected by Administrative Agent to its most creditworthy large
corporate borrowers.

 

(cccc) “Property” means individually each, and “Properties” means collectively,
all, of the twenty-one (21) tracts or parcels of real property described in
Exhibit A, the self storage facilities located on each parcel, and all related
facilities, amenities, fixtures, and personal property owned by Borrower and any
improvements now or hereafter located therein.

 

(dddd) “Property Manager” means the property manager under a Management
Agreement.

 

(eeee) “Proposed Lender” has the meaning assigned in Section 2.7(g).

 

(ffff) “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System of the United States of America (or any successor), as
the same may be modified and supplemented and in effect from time to time.

 

(gggg) “Regulatory Change” means, with respect to any Lender, any change after
the date hereof in Federal, state or foreign law or regulations (including,
without limitation, Regulation D) or the adoption or making after such date of
any interpretation, directive or request applying to a class of banks including
such Lender of or under any Federal, state or foreign law or regulations
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

 

(hhhh) “Release Price” means the price to be paid by Borrower to Administrative
Agent (on behalf of the Lenders) for the release of a Property pursuant to
Section 2.3(c) and calculated as follows: (i) if (x) the Debt Service Coverage
(as determined using actual Net Operating Income and Debt Service during the
three (3) calendar month period prior to the release in question and annualizing
the results thereof after taking into account the release of the Property), is
equal to or greater than 1.65:1.0 and (y) the Cash on Cash Return (as determined
using actual Net Operating Income and Debt Service during the three (3) calendar
month period prior to the release in question and annualizing the results
thereof after taking into account the release of the Property) is equal to or
greater than 12.00%, then the Allocated Loan Amount for such Property; or
(ii) if either (x) Debt Service Coverage (as determined using actual Net
Operating Income and Debt Service during the three (3) calendar month period
prior to the release in

 

-11-



--------------------------------------------------------------------------------

question and annualizing the results thereof after taking into account the
release of the Property), is less than 1.65:1.0 or (y) the Cash on Cash Return
(as determined using actual Net Operating Income and Debt Service during the
three (3) calendar month period prior to the release in question and annualizing
the results thereof after taking into account the release of the Property) is
less than 12.00%, then 115% of the Allocated Loan Amount for such Property.

 

(iiii) “Requesting Lender” has the meaning assigned in Section 2.7(g).

 

(jjjj) “Required Payment” has the meaning assigned in Section 2.6(c).

 

(kkkk) “Reserve Requirement” means, for any Interest Period for any Eurodollar
Loan, the average maximum rate at which reserves (including, without limitation,
any marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the Federal
Reserve System in New York City with deposits exceeding $1,000,000,000 against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall include any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change with respect to (i) any category of liabilities that includes
deposits by reference to which the Libor Base Rate for any Interest Period for
any Eurodollar Loans is to be determined as provided in the definition of “Libor
Base Rate” or (ii) any category of extensions of credit or other assets that
includes Eurodollar Loans.

 

(llll) “Secondary Market Transaction” has the meaning assigned in
Section 11.9(b).

 

(mmmm) “Shurgard” means Shurgard Development IV, Inc., a Washington corporation.

 

(nnnn) “Single Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times on and after the date hereof,
unless otherwise approved in writing by Administrative Agent:

 

(i) is organized solely for the purpose of one of the following: (a) acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and operating the Portfolio, entering into this Agreement, refinancing
the Portfolio in connection with a permitted repayment of the Loans, and
transacting any and all lawful business that is incident, necessary and
appropriate to accomplish the foregoing or (b) acting as the sole managing
member of Borrower;

 

(ii) is not engaged and will not engage in any business unrelated to (a) the
acquisition, development, ownership, management or operation of the Portfolio or
(b) acting as the sole managing member of Borrower;

 

(iii) does not have and will not have any assets other than those related to
(a) the Property or (b) its membership interest in Borrower;

 

-12-



--------------------------------------------------------------------------------

(iv) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger, sale
of all or substantially all of its assets, transfer of partnership or membership
interests (if such entity is a general partner in a limited partnership or a
member in a limited liability company), or any amendment of its articles of
incorporation, by-laws, limited partnership certificate, limited partnership
agreement, articles of organization, certificate of formation or operating
agreement (as applicable) with respect to the matters set forth in this
definition;

 

(v) if such entity is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a certificate of limited partnership
and limited partnership agreement, or (ii) a corporation, has a certificate of
incorporation or articles of incorporation, that in each case provide that such
entity (a) will not dissolve, merge, liquidate or consolidate; (b) sell all or
substantially all of its assets or the assets of any other entity in which it
has a direct or indirect legal or beneficial ownership interest; (c) engage in
any other business activity, other than as permitted pursuant to the Loan
Documents, or amend its organizational documents with respect to the matters set
forth in this definition without the consent of Administrative Agent; and
(d) shall not file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest or is the direct
or indirect general partner or manager without the affirmative vote of all of
the directors of the entity;

 

(vi) if such entity is a limited partnership, has as its only general partner a
Single Purpose Entity;

 

(vii) is and will remain solvent and pay its debts and liability (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due, and is maintaining and will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

 

(viii) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(ix) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns, except to the extent
that it is required to file consolidated tax returns by law;

 

(x) has not commingled and will not commingle its funds or assets with those of
any other Person;

 

(xi) has held and will hold its assets in its own name;

 

(xii) has maintained and will maintain financial statements that properly and
accurately show its separate assets and liabilities and do not show the assets

 

-13-



--------------------------------------------------------------------------------

or liabilities of any other Person, and has not permitted and will not permit
its assets to be listed as assets on the financial statement of any other
entity;

 

(xiii) has paid and will pay its own liabilities and expenses, including, but
not limited to, the salaries of its own employees (if any), out of its own funds
and assets, and has maintained and will maintain a sufficient number of
employees in light of its contemplated business operations;

 

(xiv) has observed and will observe all corporate, partnership or limited
liability company formalities, as applicable;

 

(xv) has not incurred and will not incur any Debt other than (a) with respect to
Borrower, the Loans and (b) trade and operational debt which is (i) incurred in
the ordinary course of business, (ii) not more than sixty (60) days past due,
(iii) with trade creditors, (iv) with respect to Borrower, in the aggregate, in
an amount less than $3,000,000.00, (v) not evidenced by a note, and (vi) paid
when due. No Debt other than the Loans may be secured (subordinate or pari
passu) by the Property;

 

(xvi) has not and will not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement;

 

(xvii) has not and will not acquire obligations or securities of its members or
shareholders or any other affiliate;

 

(xviii) has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with an affiliate, including, but not limited to,
paying for shared office space and services performed by any officer or employee
of an affiliate;

 

(xix) maintains and uses and will maintain and use separate invoices and checks
bearing its name. The stationary, invoices, and checks utilized by the Single
Purpose Entity or utilized to collect its funds or pay its expenses shall bear
its own name and shall not bear the name of any other entity unless such entity
is clearly designated as being the Single Purpose Entity’s agent;

 

(xx) except in connection with the Loans, has not pledged and will not pledge
its assets for the benefit of any other Person;

 

(xxi) has conducted business, held itself out and identified itself and will
conduct business, hold itself out and identify itself as a separate and distinct
entity under its own name or in a name franchised or licensed to it by a Person
other than an affiliate of Borrower and not as a division or part of any other
Person;

 

(xxii) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

-14-



--------------------------------------------------------------------------------

(xxiii) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person (other than cash and securities issued
by an entity that is not an affiliate or subject to common ownership with such
entity);

 

(xxiv) has not identified and will not identify its partners, members or
shareholders, or any affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(xxv) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party;

 

(xxvi) has not and will not have any obligation to indemnify its partners,
officers, directors or members, as the case may be, unless such obligation is
fully subordinated to the Indebtedness and will not constitute a claim against
it in the event that, after payment of the Indebtedness, cash flow is
insufficient to pay such obligation;

 

(xxvii) if such entity is a corporation, it is required to consider the
interests of its creditors in connection with all corporate actions;

 

(xxviii) does not and will not have any of its obligations guaranteed by any
affiliate.

 

(oooo) “Site Assessment” means an environmental engineering report for each
Property prepared by an engineer engaged by Administrative Agent at Borrower’s
expense, and in a manner satisfactory to Administrative Agent, based upon an
investigation relating to and making appropriate inquiries concerning the
existence of Hazardous Materials on or about such Property, and the past or
present discharge, disposal, release or escape of any such substances, all
consistent with good customary and commercial practice.

 

(pppp) “Specified Properties” means each of the properties set forth on Schedule
2.3(d).

 

(qqqq) “Spread” means 150 basis points.

 

(rrrr) “Specially Designated National and Blocked Persons” means those Persons
that have been designated by executive order or by the sanction regulations of
OFAC as Persons with whom U.S. Persons may not transact business or must limit
their interactions to types approved by OFAC.

 

(ssss) “Standard NOI Adjustments” means the following adjustments to Net
Operating Income: (a) debiting from Net Operating Income an amount for reserves
equal to $0.15 per rentable square foot of the Portfolio; (b) assuming an
Operating Expense for

 

-15-



--------------------------------------------------------------------------------

a five percent (5%) management fee; and (c) reducing Net Operating Income by an
amount equal to the income generated at any Property from activities other than
the rental of storage units (including late fees) in excess of seven percent
(7%) of the total Operating Revenues generated at such Property during the
period in question.

 

(tttt) “State” means the State of New York.

 

(uuuu) “Stub Interest Period” has the meaning assigned in Section 2.3(a).

 

(vvvv) “Tax and Insurance Escrow Reserve” has the meaning assigned in
Section 3.4.

 

(wwww) “Taxes” has the meaning assigned in Section 8.2.

 

(xxxx) “Third Party Reports” means all third party reports relating to one or
more Properties, including, without limitations, any and all engineering
reports, environmental reports and credit reports (regardless of who completed
said reports), each in form and substance satisfactory to Administrative Agent
and the Lenders and all such third party reports must be performed for the use
and reliance of Administrative Agent and the Lenders, and Administrative Agent’s
and the Lenders’ affiliates, successors, assigns, rating agencies, and other
institutional investors who acquire as interest in the Loan.

 

(yyyy) “Threshold Amount” means $150,000.00.

 

(zzzz) “Type” has the meaning assigned in Section 1.2.

 

(aaaaa) “UCC” means the Uniform Commercial Code as enacted and in effect in the
state where the Portfolio is located (and as it may from time to time be
amended); provided that, to the extent that the UCC is used to define any term
in this Agreement or in any other Loan Document and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
however, that if, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, Lender’s
Liens on any Collateral is governed by the Uniform Commercial Code as enacted
and in effect in a jurisdiction other than the state where the Portfolio is
located, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for the purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

 

(bbbbb) “U.S. Person” means any United States citizen, any entity organized
under the laws of the United States or its constituent states or territories, or
any entity, regardless of where organized, having its principal place of
business within the United States or any of its territories.

 

Section 1.2 Types of Loans. Loans hereunder are distinguished by “Type”. The
“Type” of a Loan refers to whether such Loan is an Alternate Base Rate Loan or a
Eurodollar Loan, each of which constitutes a Type.

 

-16-



--------------------------------------------------------------------------------

 

ARTICLE 2

LOAN TERMS

 

Section 2.1 The Loan.

 

(a) Loans. Each Lender severally agrees, on the terms and conditions of this
Agreement, to make a term loan to Borrower in Dollars in a principal amount up
to but not exceeding the amount of the Commitment of such Lender, which in the
aggregate will be up to SIXTY-SEVEN MILLION AND NO/100 DOLLARS ($67,000,000.00)
shall be funded and repaid in accordance with this Agreement. The advance of the
Loan, in the amount of the Initial Advance Amount, shall be made upon Borrower’s
satisfaction of the conditions to closing described in Schedule 2.1.
Administrative Agent and Lenders acknowledge that, except as specifically set
forth on Schedule 2.1, all such conditions have been satisfied or waived with
respect only to the initial advance hereunder. The Loan is not a revolving
credit loan, and Borrower is not entitled to any readvances of any portion of
the Loan which it may (or is otherwise required to) prepay pursuant to the
provisions of this Agreement.

 

(b) Lending Offices. The Loans of each Lender shall be made and maintained at
such Lender’s Applicable Lending Office for Loans of such Type.

 

(c) Several Obligations. The failure of any Lender to make any Loan to be made
by it on the date specified therefor shall not relieve any other Lender of its
obligation to make its Loan, but neither any Lender nor Administrative Agent
shall be responsible for the failure of any other Lender to make a Loan to be
made by such other Lender.

 

(d) Notes.

 

(i) Loan Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of Borrower substantially in the form of Exhibit B, payable to
such Lender in a principal amount equal to the amount of its Commitment as
originally in effect and otherwise duly completed.

 

(ii) Endorsement on Notes. The date, amount, Type, interest rate and duration of
Interest Period (if applicable) of each Loan made by each Lender to Borrower,
and each payment made on account of the principal thereof, shall be recorded by
such Lender on its books and, prior to any transfer of the Note held by it,
endorsed by such Lender on the schedule attached to such Note or any
continuation thereof; provided that the failure of such Lender to make any such
recordation or endorsement shall not affect the obligations of Borrower to make
a payment when due of any amount owing hereunder or under such Note in respect
of such Loans.

 

(iii) Substitution, Exchange and Subdivision of Notes. No Lender shall be
entitled to have its Notes substituted or exchanged for any reason, or
subdivided for promissory notes of lesser denominations, except in connection
with a permitted assignment of all or any portion of such Lender’s Commitment,
Loans and Note pursuant to Section 11.9(c), Section 11.10 and Section 11.24

 

-17-



--------------------------------------------------------------------------------

(and, if requested by any Lender, Borrower agrees to so substitute or exchange
any Notes and enter into note splitter agreements in connection therewith).

 

(iv) Loss, Theft, Destruction or Mutilation of Notes. In the event of the loss,
theft or destruction of any Note, upon Borrower’s receipt of a reasonably
satisfactory indemnification agreement executed in favor of Borrower by the
holder of such Note, or in the event of the mutilation of any Note, upon the
surrender of such mutilated Note by the holder thereof to Borrower, Borrower
shall execute and deliver to such holder a new replacement Note in lieu of the
lost, stolen, destroyed or mutilated Note.

 

(v) Funding of Loans. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.
Administrative Agent will promptly make such Loans available to the Borrowers by
wire transfer of immediately available funds to an account in the United States
designated by the applicable Borrower in the applicable Borrowing Request.

 

(e) Allocated Loan Amount. The Allocated Loan Amount for each Property shall be
increased dollar for dollar for Loan advances made after the initial Loan
advance which relate directly to such Property. The Allocated Loan Amount for
each Property shall be decreased dollar for dollar for prepayments of principal
which relate directly to such Property (e.g., casualty or condemnation proceeds,
or payment of a Release Price). Any Loan advance or prepayment of principal not
directly related to a specific Property, and any prepayment proceeds in excess
of a Property’s Allocated Loan Amount (e.g., the excess portion of the Release
Price paid for such specific Property), shall be allocated by the Administrative
Agent to the Properties, on a pro rata basis, in accordance with each Property’s
Allocated Loan Amount.

 

Section 2.2 Interest Rate; Late Charge. The outstanding principal balance of the
Loan (including any amounts added to principal under the Loan Documents) shall
bear interest at a variable rate of interest, adjusted monthly, equal to the sum
of the Adjusted Libor Rate plus the Spread, subject to the provisions of this
Agreement which, in certain instances, require payment of interest at the
Alternate Base Rate, such Eurodollar Loans shall Continue from one Interest
Period to the next Interest Period (the “Contract Rate”). Interest owing for
each month shall be computed on the basis of a fraction, the denominator of
which is three hundred sixty (360) and the numerator of which is the actual
number of days elapsed (including the first day but excluding the last day)
during the period for which payable. If Borrower fails to pay any installment of
interest or principal within five (5) days after the date on which the same is
due, Borrower shall pay to Administrative Agent (on behalf of the Lenders) a
late charge on such past-due amount, as liquidated damages and not as a penalty,
equal to the greater of (a) interest at the Default Rate on such amount from the
date when due until paid, or (b) five percent (5%) of such amount, but not in
excess of the maximum amount of interest allowed by applicable law. The
foregoing late charge is intended to compensate Lenders for the expenses
incident to handling any such delinquent payment and for the losses incurred by
Lenders as a result of such

 

-18-



--------------------------------------------------------------------------------

delinquent payment. Borrower agrees that, considering all of the circumstances
existing on the date this Agreement is executed, the late charge represents a
reasonable estimate of the costs and losses Lenders will incur by reason of late
payment. Borrower and Lenders further agree that proof of actual losses would be
costly, inconvenient, impracticable and extremely difficult to fix. Acceptance
of the late charge shall not constitute a waiver of the default arising from the
overdue installment, and shall not prevent any Lender from exercising any other
rights or remedies available to such Lender. While any Event of Default exists,
the Loan shall bear interest at the Default Rate; provided, that during the
continuance of an Event of Default Administrative Agent may suspend the right of
Borrower to Continue any Loan as a Eurodollar Loan, in which event all Loans
shall be Converted (on the last day(s) of the respective Interest Periods
therefor) into Alternate Base Rate Loans and, thereafter, the Default Rate shall
be computed using the Alternate Base Rate.

 

Section 2.3 Terms of Payment. The Loan shall be payable as follows:

 

(a) Interest. On the date hereof, Borrower shall make a payment of interest only
(covering the period from the date hereof through and including December 31,
2005 (the “Stub Interest Period”), and beginning with the Interest Period
commencing on January 1, 2006, Borrower shall pay interest in arrears on the
last day of each Interest Period, or if the Alternate Base Rate is applicable,
the first Business Day (assuming clause (b) of such definition applies) of each
month (each a “Payment Date”) in accordance with the instructions as
Administrative Agent may from time to time provide until all amounts due under
the Loan Documents are paid in full.

 

(b) Maturity; Extension. On the Maturity Date, Borrower shall pay to
Administrative Agent (on behalf of the Lenders) all outstanding principal,
accrued and unpaid interest, and any other amounts due under the Loan Documents.
The Maturity Date may be extended by Borrower for up to one (1) additional,
consecutive one year period upon satisfaction of the following conditions:

 

(i) No Event of Default or Potential Default shall exist;

 

(ii) Borrower has paid to Administrative Agent in cash an extension fee for such
extension in an amount equal to $167,500;

 

(iii) Administrative Agent has received, in form and substance satisfactory to
Administrative Agent, (1) extension documentation; (2) title insurance “bring
down” endorsements for the Portfolio; and (3) updated and certified Third Party
Reports (but with respect to items in clause (3) hereof, only to extent that
Administrative Agent, in Administrative Agent’s reasonable discretion, requires
any Third Party Report due to the occurrence of an event at a Property since the
date of the last Third Party Report relating thereto);

 

(iv) the Portfolio has generated for the two (2) calendar quarters immediately
preceding the Maturity Date, 1.65:1.0 Debt Service Coverage (as determined using
actual Net Operating Income and Debt Service during the twelve (12) calendar
month period prior to the date of such determination);

 

-19-



--------------------------------------------------------------------------------

(v) the Portfolio has generated for the two (2) calendar quarters immediately
preceding the Maturity Date, a minimum 13.00% Cash on Cash Return (as determined
using actual Net Operating Income and Debt Service during the twelve
(12) calendar month period prior to the date of such determination); and

 

(vi) the Loan-to-Value of the Portfolio does not exceed seventy-five percent
(75%).

 

(c) Prepayment.

 

(i) Subject to Section 2.3(e) and excluding any prepayments which are the result
of the application of condemnation or casualty awards, the Loans are closed to
prepayment in whole or in part, during the first Loan Year. Thereafter, upon not
less than fifteen (15) days’ prior written notice to Administrative Agent,
Borrower may prepay the Loans, in whole or in part, without prepayment premium
other than any premium required by clause (ii) below. Subject to the limitations
set forth above, if the Loans are prepaid, in whole or in part, including,
without limitation, pursuant to a casualty or condemnation, each such prepayment
shall be made to Administrative Agent on the prepayment date specified in the
applicable notice to Administrative Agent pursuant hereto, and (in every case)
together with (a) the accrued and unpaid interest on the principal amount
prepaid and (b) any amounts payable to a Lender pursuant to Section 2.7(e) as a
result of such prepayment while a Eurodollar Loan is in effect. If the Loans are
closed to prepayment, Borrower shall pay, in addition to all other amounts
outstanding under the Loan Documents, a prepayment premium equal to five percent
(5%) of the outstanding balance of the Loans. Notwithstanding the foregoing, the
Borrower may prepay the Loans, in whole but not in part, without penalty during
the first Loan Year upon a Change of Control.

 

(d) Partial Releases. Notwithstanding the foregoing of Section 2.3(d), Borrower
may obtain the release of any Property upon the satisfaction of all of the
following conditions:

 

(A) Payment to Administrative Agent (on behalf of Lenders) of the Release Price;

 

(B) Delivery by Borrower to Administrative Agent of a release of lien and
related loan documentation in a form appropriate for each jurisdiction and
satisfactory to Administrative Agent and the Lenders, which the Administrative
Agent and Lenders shall execute and deliver to Borrower for recordation;

 

(C) No Event of Default or Potential Default by Borrower or any Borrower Party
shall exist under this Agreement or any other Loan Document;

 

-20-



--------------------------------------------------------------------------------

(D) Borrower shall pay all reasonable and actual third party costs and expenses
incurred by Administrative Agent in connection with the release of the Property;

 

(E) Such release shall be in compliance with all applicable legal requirements,
and will not impair or otherwise adversely affect the liens, security interest,
and other rights of Administrative Agent;

 

(F) After giving effect to such release, the outstanding principal balance of
the Loan is not less than $15,000,000.00 and none of the remaining Properties
are Specified Properties;

 

(G) Any such other conditions as may be contained in the Loan Documents or
reasonably requested by Administrative Agent.

 

(e) Application of Payments. All payments received by Administrative Agent (on
behalf of Lenders) under the Loan Documents shall be applied: first, to any fees
and expenses due to Administrative Agent or Lenders under the Loan Documents;
second, to any Default Rate interest or late charges; third, to accrued and
unpaid interest; and fourth, to the principal sum and other amounts due under
the Loan Documents; provided, however, that, if an Event of Default exists
Administrative Agent shall apply such payments in any order or manner as
Administrative Agent shall determine.

 

Section 2.4 Security. The Loans shall be secured by the Mortgage creating a
first lien on each Property, the Assignment of Rents and Leases and the other
Loan Documents. As further security for the Loans, Borrower agrees to fund the
Tax and Insurance Escrow Reserve in accordance with Section 3.4.

 

Section 2.5 Fees. In addition to any and all other amounts due under this
Agreement in the Loan Documents, Borrower shall pay to Administrative Agent a
fee equal to $75,000.00 per annum, and payable to Administrative Agent quarterly
in arrears only upon and for so long as there has been a Secondary Market
Transaction, including, without limitation, a syndication of the Loan. All such
fees shall be invoiced by Administrative Agent to Borrower and paid by Borrower
contemporaneously with the next payment then due under the Loan.

 

Section 2.6 Payments; Pro Rata Treatment; Etc..

 

(a) Payments Generally.

 

(i) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by Borrower under
this Agreement and the Notes, and, except to the extent otherwise provided
therein, all payments to be made by Borrower under any other Loan Document,
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Administrative Agent at an account designated by
Administrative Agent by notice to Borrower, not later than 1:00 p.m., New York
City time, on the date on which such payment shall become

 

-21-



--------------------------------------------------------------------------------

due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).

 

(ii) Application of Payments. Subject to the provisions of Section 2.3(e),
Borrower shall, at the time of making each payment under this Agreement or any
Note for the account of any Lender, specify to Administrative Agent (which shall
so notify the intended recipient(s) thereof) the Loans or other amounts payable
by Borrower hereunder to which such payment is to be applied (and in the event
that Borrower fails to so specify, or if an Event of Default has occurred and is
continuing, Administrative Agent may distribute such payment to the Lenders for
application in such manner as it may determine to be appropriate, subject to
Section 2.6(b) and any other agreement among Administrative Agent and the
Lenders with respect to such application).

 

(iii) Forwarding of Payments by Administrative Agent. Except as otherwise agreed
by Administrative Agent and the Lenders, each payment received by Administrative
Agent under this Agreement or any Note for account of any Lender shall be paid
by Administrative Agent promptly to such Lender, in immediately available funds,
for account of such Lender’s Applicable Lending Office for the Loan or other
obligation in respect of which such payment is made.

 

(iv) Extensions to Next Business Day. If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension.

 

(b) Pro Rata Treatment. Except to the extent otherwise provided herein: (a) the
advance of the Loan from the Lenders under Section 2.1(a) shall be made from the
Lenders, and any termination of the obligation to make an advance of the Loans
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (b) except as
otherwise provided in Section 2.7(d), Loans shall be allocated pro rata among
the Lenders according to the amounts of their respective Commitments (in the
case of the making of Loans) or their respective Loans (in the case of
Conversions or Continuations of Loans); (c) each payment or prepayment of
principal of Loans by Borrower shall be made for account of the Lenders pro rata
in accordance with the respective unpaid principal amounts of the Loans held by
them; and (d) each payment of interest on Loans by Borrower shall be made for
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders.

 

(c) Non-Receipt of Funds by Administrative Agent. Unless Administrative Agent
shall have been notified by a Lender or Borrower (in either case, the “Payor”)
prior to the date on which the Payor is to make payment to Administrative Agent
of (in the case of a Lender) the proceeds of a Loan to be made by such Lender
hereunder or (in the case of Borrower) a payment to Administrative Agent for
account of any Lender hereunder (in either case, such payment being herein
called the “Required Payment”),

 

-22-



--------------------------------------------------------------------------------

which notice shall be effective upon receipt, that the Payor does not intend to
make the Required Payment to Administrative Agent, Administrative Agent may
assume that the Required Payment has been made and may, in reliance upon such
assumption (but shall not be required to), make the amount thereof available to
the intended recipient(s) on such date; and, if the Payor has not in fact made
the Required Payment to Administrative Agent, the recipient(s) of such payment
shall, on demand, repay to Administrative Agent the amount so made available
together with interest thereon in respect of each day during the period
commencing on the date (the “Advance Date”) such amount was so made available by
Administrative Agent until the date Administrative Agent recovers such amount at
a rate per annum equal to (a) the Federal Funds Rate for such day in the case of
payments returned to Administrative Agent by any of the Lenders or (b) the
applicable interest rate due hereunder with respect to payments returned by
Borrower to Administrative Agent and, if such recipient(s) shall fail promptly
to make such payment, Administrative Agent shall be entitled to recover such
amount, on demand, from the Payor, together with interest as aforesaid, provided
that if neither the recipient(s) nor the Payor shall return the Required Payment
to Administrative Agent within three (3) Business Days of the Advance Date,
then, retroactively to the Advance Date, the Payor and the recipient(s) shall
each be obligated to pay interest on the Required Payment as follows:

 

(i) if the Required Payment shall represent a payment to be made by Borrower to
the Lenders, Borrower and the recipient(s) shall each be obligated retroactively
to the Advance Date to pay interest in respect of the Required Payment at the
Default Rate (without duplication of the obligation of Borrower under
Section 2.2 to pay interest on the Required Payment at the Default Rate), it
being understood that the return by the recipient(s) of the Required Payment to
Administrative Agent shall not limit such obligation of Borrower under
Section 2.2 to pay interest at the Default Rate in respect of the Required
Payment, and

 

(ii) if the Required Payment shall represent proceeds of a Loan to be made by
the Lenders to Borrower, the Payor and Borrower shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment pursuant to whichever of the rates specified in Section 2.2 is
applicable to the Type of such Loan, it being understood that the return by
Borrower of the Required Payment to Administrative Agent shall not limit any
claim Borrower may have against the Payor in respect of such Required Payment.

 

(d) Sharing of Payments, Etc.

 

(i) Right of Set-off. Borrower agrees that, in addition to (and without
limitation of) any right of set-off, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), to set off and apply any deposit (general or special,
time or demand, provisional or final), or other indebtedness, held by it for the
credit or account of Borrower at any of its offices, in Dollars or in any other
currency, against any principal of or interest on any of such Lender’s Loans or
any other amount payable to such Lender hereunder, that is not paid when due
(regardless

 

-23-



--------------------------------------------------------------------------------

of whether such deposit or other indebtedness is then due to Borrower), in which
case it shall promptly notify Borrower and Administrative Agent thereof,
provided that such Lender’s failure to give such notice shall not affect the
validity thereof.

 

(ii) Sharing. If any Lender shall obtain from Borrower payment of any principal
of or interest on any Loan owing to it or payment of any other amount under this
Agreement or any other Loan Document through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise (other than
from Administrative Agent as provided herein), and, as a result of such payment,
such Lender shall have received a greater percentage of the principal of or
interest on the Loans or such other amounts then due hereunder or thereunder by
Borrower to such Lender than the percentage received by any other Lender, it
shall promptly purchase from such other Lenders participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans or such
other amounts, respectively, owing to such other Lenders (or in interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders shall
share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) pro rata
in accordance with the unpaid principal of and/or interest on the Loans or such
other amounts, respectively, owing to each of the Lenders. To such end all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.

 

(iii) Consent by Borrower. Borrower agrees that any Lender so purchasing such a
participation (or direct interest) may exercise all rights of set-off, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Loans or other amounts (as the case
may be) owing to such Lender in the amount of such participation.

 

(iv) Rights of Lenders; Bankruptcy. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of Borrower. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this Section 2.6(d) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.6(d) to share in the benefits of any recovery on such secured claim.

 

-24-



--------------------------------------------------------------------------------

Section 2.7 Yield Protection; Etc..

 

(a) Additional Costs.

 

(i) Costs of Making or Maintaining Eurodollar Loans. Borrower shall pay directly
to each Lender from time to time such amounts as such Lender may determine to be
necessary to compensate such Lender for any costs that such Lender determines
are attributable to its making or maintaining of any Eurodollar Loans or its
obligation to make any Eurodollar Loans hereunder, or any reduction in any
amount receivable by such Lender hereunder in respect of any of such Loans or
such obligation (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that:

 

(A) shall subject any Lender (or its Applicable Lending Office for any of such
Loans) to any tax, duty or other charge in respect of such Loans or its Note or
changes the basis of taxation of any amounts payable to such Lender under this
Agreement or its Note in respect of any of such Loans (excluding changes in the
rate of tax on the overall net income of such Lender or of such Applicable
Lending Office by the jurisdiction in which such Lender has its principal office
or such Applicable Lending Office); or

 

(B) imposes or modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement used in the determination of the Adjusted
Libor Rate for any Interest Period for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender (including, without limitation, any of such Loans or any deposits
referred to in the definition of “Libor Base Rate”), or any commitment of such
Lender (including, without limitation, the Commitment of such Lender hereunder);
or

 

(C) imposes any other condition affecting this Agreement or its Note (or any of
such extensions of credit or liabilities) or its Commitment.

 

If any Lender requests compensation from Borrower under this paragraph (a),
Borrower may, by notice to such Lender (with a copy to Administrative Agent),
suspend the obligation of such Lender thereafter to make or Continue Eurodollar
Loans, or to Convert Loans into Eurodollar Loans, until the Regulatory Change
giving rise to such request ceases to be in effect (in which case the provisions
of Section 2.7(d) shall be applicable), provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(ii) Costs Attributable to Regulatory Change or Risk-Based Capital Guidelines.
Without limiting the effect of the foregoing provisions of this Section 2.7(a)
(but without duplication), Borrower shall pay directly to each Lender from time
to time on request such amounts as such Lender may determine to be necessary to
compensate such Lender (or, without duplication, the bank holding company of
which such Lender is a subsidiary) for any costs that it determines are
attributable to the maintenance by such Lender (or any Applicable Lending Office
or such bank holding company), pursuant to any law or regulation

 

-25-



--------------------------------------------------------------------------------

or any interpretation, directive or request (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) of any
court or governmental or monetary authority (i) following any Regulatory Change
or (ii) implementing any risk-based capital guideline or other requirement
(whether or not having the force of law and whether or not the failure to comply
therewith would be unlawful) hereafter issued by any government or governmental
or supervisory authority implementing at the national level the Basle Accord, of
capital in respect of its Commitment or Loans (such compensation to include,
without limitation, an amount equal to any reduction of the rate of return on
assets or equity of such Lender (or any Applicable Lending Office or such bank
holding company) to a level below that which such Lender (or any Applicable
Lending Office or such bank holding company) could have achieved but for such
law, regulation, interpretation, directive or request. If at any time, unless
there is an uncured Event of Default, any payee hereunder receives a refund or
tax credit with respect to any tax, duty, or other charge as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.7, such payee shall pay over such
refund or the amount of such tax credit to the Borrower, net of its actual
out-of-pocket expenses incurred to receive such refund or tax credit and with
interest (other than any interest paid by the relevant governmental authority
with respect to such refund or tax credit).

 

(iii) Notification and Certification. Each Lender shall notify Borrower of any
event occurring after the date hereof entitling such Lender to compensation
under paragraph (i) or (ii) of this Section 2.7(a) as promptly as practicable,
but in any event within 45 days, after such Lender obtains actual knowledge
thereof; provided that (i) if any Lender fails to give such notice within 45
days after it obtains actual knowledge of such an event, such Lender shall, with
respect to compensation payable pursuant to this Section 2.7(a) in respect of
any costs resulting from such event, only be entitled to payment under this
Section 2.7(a) for costs incurred from and after the date 45 days prior to the
date that such Lender does give such notice and (ii) each Lender will designate
a different Applicable Lending Office for the Loans of such Lender affected by
such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender, except that such Lender shall have no obligation
to designate an Applicable Lending Office located in the United States of
America. Each Lender will furnish to Borrower a certificate setting forth the
basis and amount of each request by such Lender for compensation under
paragraph (i) or (ii) of this Section 2.7(a). Determinations and allocations by
any Lender for purposes of this Section 2.7(a) of the effect of any Regulatory
Change pursuant to paragraph (i) of this Section 2.7(a), or of the effect of
capital maintained pursuant to paragraph (ii) of this Section 2.7(a), on its
costs or rate of return of maintaining Loans or its obligation to make Loans, or
on amounts receivable by it in respect of Loans, and of the amounts required to
compensate such Lender under this Section 2.7(a), shall be conclusive, provided
that such determinations and allocations are made on a reasonable basis.

 

-26-



--------------------------------------------------------------------------------

(b) Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the Libor Base Rate for
any Interest Period for any Eurodollar Loan:

 

(i) Administrative Agent determines, which determination shall be conclusive,
that quotations of interest rates for the relevant deposits referred to in the
definition of Libor Base Rate are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
Eurodollar Loans as provided herein; or

 

(ii) the Majority Lenders determine, which determination shall be conclusive,
and notify Administrative Agent that the relevant rates of interest referred to
in the definition of Libor Base Rate upon the basis of which the rate of
interest for Eurodollar Loans for such Interest Period is to be determined are
not likely adequately to cover the cost to such Lenders of making or maintaining
Eurodollar Loans for such Interest Period;

 

then Administrative Agent shall give Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional Eurodollar Loans, to Continue Eurodollar
Loans or to Convert Loans of any other Type into Eurodollar Loans, and Borrower
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Eurodollar Loans, either prepay such Loans or such Loans shall be
automatically Converted into Alternate Base Rate Loans.

 

(c) Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain Eurodollar Loans hereunder (and, in
the sole opinion of such Lender, the designation of a different Applicable
Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify Borrower
thereof (with a copy to Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, Eurodollar Loans
shall be suspended until such time as such Lender may again make and maintain
Eurodollar Loans (in which case the provisions of Section 2.7(d) shall be
applicable).

 

(d) Treatment of Affected Loans. If the obligation of any Lender to make
Eurodollar Loans or to Continue, or to Convert Alternate Base Rate Loans into,
Eurodollar Loans shall be suspended pursuant to Section 2.7(a) or (c), such
Lender’s Loans shall be automatically Converted into Alternate Base Rate Loans
on the last day(s) of the then current Interest Period(s) for Loans (or, in the
case of a Conversion resulting from a circumstance described in (c), on such
earlier date as such Lender may specify to Borrower with a copy to
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 2.7(a) or (c) that gave rise
to such Conversion no longer exist:

 

(i) to the extent that such Lender’s Loans have been so Converted, all payments
and prepayments of principal that would otherwise be applied to such Lender’s
Loans shall be applied instead to its Alternate Base Rate Loans; and

 

-27-



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or Continued by such Lender as
Eurodollar Loans shall be made or Continued instead as Alternate Base Rate
Loans, and all Loans of such Lender that would otherwise be Converted into
Eurodollar Loans shall remain as Alternate Base Rate Loans.

 

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 2.7(a) or Section 2.7(c) that gave rise
to the Conversion of such Lender’s Loans pursuant to this Section 2.7(d) no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Loans made by other Lenders are
outstanding, such Lender’s Alternate Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Loans, to the extent necessary so that, after giving
effect thereto, all Alternate Base Rate Loans and Eurodollar Loans are allocated
among the Lenders ratably (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

 

(e) Compensation. Borrower shall pay to Administrative Agent for account of each
Lender, upon the request of such Lender through Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
determines is attributable to:

 

(i) any payment, prepayment or Conversion of a Eurodollar Loan made by such
Lender for any reason (including, without limitation, the acceleration of the
Loans pursuant to Administrative Agent’s or the Lenders’ rights referred to in
Article 10) on a date other than the last day of the Interest Period for such
Loan; or

 

(ii) any failure by Borrower for any reason to borrow a Eurodollar Loan from
such Lender on the date for such borrowing specified in the relevant notice of
borrowing given to Administrative Agent in accordance with the terms of this
Agreement.

 

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed for the period from the date of such payment,
prepayment, Conversion or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan that would have commenced on the date specified
for such borrowing) at the applicable rate of interest for such Loan provided
for herein over (ii) the amount of interest that otherwise would have accrued on
such principal amount at a rate per annum equal to the interest component of the
amount such Lender would have bid in the London interbank market for Dollar
deposits of leading banks in amounts comparable to such principal amount and
with maturities comparable to such period (as reasonably determined by such
Lender), or if such Lender shall cease to make such bids, the equivalent rate,
as reasonably determined by such Lender, derived

 

-28-



--------------------------------------------------------------------------------

from Page 3750 of the Dow Jones Markets (Telerate) Service or other publicly
available source as described in the definition of Libor Base Rate.

 

(f) U.S. Taxes.

 

(i) Gross-up for Deduction or Withholding of U.S. Taxes. Borrower agrees to pay
to each Lender that is not a U.S. Person such additional amounts as are
necessary in order that the net payment of any amount due to such non-U.S.
Person hereunder after deduction for or withholding in respect of any U.S. Taxes
imposed with respect to such payment (or in lieu thereof, payment of such
U.S. Taxes by such non-U.S. Person), will not be less than the amount stated
herein to be then due and payable, provided that the foregoing obligation to pay
such additional amounts shall not apply:

 

(A) to any payment to any Lender hereunder unless such Lender is, on the date
hereof (or on the date it becomes a Lender hereunder as provided in
Section 11.24(b)) and on the date of any change in the Applicable Lending Office
of such Lender, either entitled to submit a Form W-8BEN (relating to such Lender
and entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Loans) or Form W-8ECI (relating to
all interest to be received by such Lender hereunder in respect of the Loans),
or

 

(B) to any U.S. Taxes imposed solely by reason of the failure by such non-U.S.
Person to comply with applicable certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such non-U.S. Person if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such U.S. Taxes.

 

For the purposes hereof, (A) ”U.S. Taxes” means any present or future tax,
assessment or other charge or levy imposed by or on behalf of the United States
of America or any taxing authority thereof or therein, (B) ”Form W-8BEN” means
Form W-8BEN of the Department of the Treasury of the United States of America
and (C) ”Form W-8ECI” means Form W-8ECI of the Department of the Treasury of the
United States of America. Each of the Forms referred to in the foregoing clauses
(B) and (C) shall include such successor and related forms as may from time to
time be adopted by the relevant taxing authorities of the United States of
America to document a claim to which such Form relates.

 

(ii) Evidence of Deduction, Etc. Within 30 days after paying any amount to
Administrative Agent or any Lender from which it is required by law to make any
deduction or withholding, and within 30 days after it is required by law to
remit such deduction or withholding to any relevant taxing or other authority,
Borrower shall deliver to Administrative Agent for delivery to such non-U.S.
Person evidence satisfactory to such Person of such deduction, withholding or
payment (as the case may be).

 

-29-



--------------------------------------------------------------------------------

(g) Replacement of Lenders. If any Lender requests compensation pursuant to
Section 2.7(a) or Section 2.7(f) or any such Lender withholds consent when such
Lender’s consent is required pursuant to the terms hereof, or any Lender’s
obligation to Continue Loans of any Type, or to Convert Loans of any Type into
the other Type of Loan, shall be suspended pursuant to Section 2.7 or Section
2.7(c) (any such Lender requesting such compensation, or whose obligations are
so suspended, being herein called a “Requesting Lender”), Borrower, upon three
Business Days notice, may require that such Requesting Lender transfer all of
its right, title and interest under this Agreement and such Requesting Lender’s
Note to any bank or other financial institution (a “Proposed Lender”) identified
by Borrower that is satisfactory to Administrative Agent (i) if such Proposed
Lender agrees to assume all of the obligations of such Requesting Lender
hereunder, and to purchase all of such Requesting Lender’s Loans hereunder for
consideration equal to the aggregate outstanding principal amount of such
Requesting Lender’s Loans, together with interest thereon to the date of such
purchase (to the extent not paid by Borrower), and satisfactory arrangements are
made for payment to such Requesting Lender of all other amounts accrued and
payable hereunder to such Requesting Lender as of the date of such transfer
(including any fees accrued hereunder and any amounts that would be payable
under Section 2.7(e) as if all of such Requesting Lender’s Loans were being
prepaid in full on such date) and (ii) if such Requesting Lender has requested
compensation pursuant to Section 2.7(a) or Section 2.7(f), such Proposed
Lender’s aggregate requested compensation, if any, pursuant to Section 2.7(a) or
Section 2.7(f) with respect to such Requesting Lender’s Loans is lower than that
of the Requesting Lender. Subject to the provisions of Section 11.24(b), such
Proposed Lender shall be a “Lender” for all purposes hereunder. Without
prejudice to the survival of any other agreement of Borrower hereunder, the
agreements of Borrower contained in Section 2.7(a), Section 2.7(f) and
Section 11.5 (without duplication of any payments made to such Requesting Lender
by Borrower or the Proposed Lender) shall survive for the benefit of such
Requesting Lender under this Section 2.7(g) with respect to the time prior to
such replacement.

 

ARTICLE 3

INSURANCE, CONDEMNATION, AND IMPOUNDS

 

Section 3.1 Insurance. Borrower shall maintain insurance as follows:

 

(a) Casualty; Business Interruption. Borrower shall keep each Property insured
against damage by fire and the other hazards covered by a standard extended
coverage and all-risk insurance policy for the full insurable value thereof on a
replacement cost claim recovery basis (without reduction for depreciation or
co-insurance and without any exclusions or reduction of policy limits for acts
of terrorism of other specified action/inaction), and shall maintain acts of
terrorism endorsement coverage and such other casualty insurance as reasonably
required by Administrative Agent. Lenders reserve the right to require from time
to time the following additional insurance: flood, earthquake/sinkhole,
windstorm, worker’s compensation and/or building law or ordinance. Borrower
shall keep each Property insured against loss by flood if each Property is
located currently or at any time in the future in an area identified by the

 

-30-



--------------------------------------------------------------------------------

Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994 (as such acts may from time to time be
amended) in an amount at least equal to the lesser of (1) the maximum amount of
the Loans or (2) the maximum limit of coverage available under said acts. Any
such flood insurance policy should be issued in accordance with the requirements
and current guidelines of the Federal Insurance Administration. Borrower shall
maintain use and occupancy insurance covering, as applicable, rental income or
business interruption, with coverage in an amount not less than twelve
(12)-months anticipated gross rental income or gross business earnings, as
applicable in each case, attributable to each Property, all without any
exclusions or reduction of policy limits for acts of terrorism or other
specified action/inaction. Borrower shall not maintain any separate or
additional insurance which is contributing in the event of loss unless it is
properly endorsed and otherwise satisfactory to Administrative Agent in all
respects. The proceeds of insurance paid on account of any damage or destruction
to each Property shall be paid to Administrative Agent to be applied as provided
in Section 3.2.

 

(b) Liability. Borrower shall maintain (1) commercial general liability
insurance with respect to each Property providing for limits of liability of not
less than $5,000,000 for both injury to or death of a person and for property
damage per occurrence, and (2) other liability insurance as reasonably required
by Administrative Agent.

 

(c) Form and Quality. All insurance policies shall be endorsed in form and
substance acceptable to Administrative Agent to name Administrative Agent (on
behalf of Lenders) as an additional insured, loss payee or mortgagee thereunder,
as its interest may appear, with loss payable to Administrative Agent, without
contribution, under a standard New York (or local equivalent) mortgagee clause.
All such insurance policies and endorsements shall be fully paid for and contain
such provisions and expiration dates and be in such form and issued by such
insurance companies licensed to do business in the State, with a rating of
“A-IX” or better as established by A.M. Best’s Rating Guide (or an equivalent
rating approved in writing by Administrative Agent), and shall be in such form,
and shall contain such provisions, deductibles (with no increased deductible for
acts of terrorism or other specified action/inaction) and expiration dates, as
re acceptable to Administrative Agent. Each policy shall provide that such
policy may not be cancelled or materially changed except upon thirty (30) days’
prior written notice of intention of non-renewal, cancellation or material
change to Administrative Agent and that no act or thing done by Borrower shall
invalidate any policy as against Administrative Agent or any Lender. Blanket
policies shall be permitted only if Administrative Agent receives appropriate
endorsements and/or duplicate policies containing Administrative Agent’s right
to continue coverage on a pro rata pass-through basis and that coverage will not
be affected by any loss on other properties covered by the policies. If Borrower
fails to maintain insurance in compliance with this Section 3.1, Administrative
Agent may obtain such insurance and pay the premium therefor and Borrower shall,
on demand, reimburse Administrative Agent and the Lenders for all expenses
incurred in connection therewith. Borrower shall assign the policies or proofs
of insurance to Administrative Agent (on behalf of Lenders), in such manner and
form

 

-31-



--------------------------------------------------------------------------------

that Administrative Agent and its successors and assigns shall at all times have
and hold the same as security for the payment of the Loans. Borrower shall
deliver copies of all original policies certified to Administrative Agent by the
insurance company or authorized agent as being true copies, together with the
endorsements required hereunder. The proceeds of insurance policies coming into
the possession of Administrative Agent shall not be deemed trust funds, and
Administrative Agent shall be entitled to apply such proceeds as herein
provided.

 

(d) Adjustments. Borrower shall give immediate written notice of any loss to the
insurance carrier and to Administrative Agent. Borrower hereby irrevocably
authorizes and empowers Administrative Agent, as attorney-in-fact for Borrower
coupled with an interest, to notify any of Borrower’s insurance carriers to add
Administrative Agent as a loss payee, mortgagee insured or additional insured,
as the case may be, to any policy maintained by Borrower (regardless of whether
such policy is required under this Agreement), to make proof of loss, to adjust
and compromise any claim under insurance policies, to appear in and prosecute
any action arising from such insurance policies, to collect and receive
insurance proceeds, and to deduct therefrom Administrative Agent’s expenses
incurred in the collection of such proceeds. Nothing contained in this
Section 3.1(d), however, shall require Administrative Agent to incur any expense
or take any action hereunder.

 

Section 3.2 Use and Application of Insurance Proceeds. Administrative Agent
shall apply insurance proceeds to costs of restoring a Property or the Loans as
follows:

 

(a) if the loss is less than or equal to the Threshold Amount, Administrative
Agent (on behalf of the Lenders) shall apply the insurance proceeds to
restoration provided (1) no Event of Default or Potential Default exists, and
(2) Borrower promptly commences and is diligently pursuing restoration of the
Property;

 

(b) if the loss exceeds the Threshold Amount, but is not more than 25% of the
replacement value of the improvements at such Property (for Properties
containing multiple phases or stand alone structures, such calculation to be
based on the damaged phase or structure, not the Property as a whole),
Administrative Agent shall apply the insurance proceeds to restoration provided
that at all times during such restoration (1) no Event of Default or Potential
Default exists; (2) Administrative Agent determines that there are sufficient
funds available to restore and repair the Property to a condition approved by
Administrative Agent; (3) Administrative Agent determines that the Net Operating
Income of the Portfolio will be sufficient to pay Debt Service during such
period; (4) Administrative Agent determines that restoration and repair of the
Property to a condition approved by Administrative Agent will be completed
within six months after the date of loss or casualty and in any event ninety
(90) days prior to the Maturity Date; and (5) Borrower promptly commences and is
diligently pursuing restoration of the Property;

 

(c) if the conditions set forth above are not satisfied or the loss exceeds the
maximum amount specified in Section 3.2(b) above, in Administrative Agent’s sole
discretion, Administrative Agent may (subject to the approval of the Majority
Lenders)

 

-32-



--------------------------------------------------------------------------------

apply any insurance proceeds it may receive to the payment of the Loans or allow
all or a portion of such proceeds to be used for the restoration of the
Property; and

 

(d) insurance proceeds applied to restoration will be disbursed on receipt of
satisfactory plans and specifications, contracts and subcontracts, schedules,
budgets, lien waivers and architects’ certificates, and otherwise in accordance
with prudent commercial construction lending practices for construction loan
advances, including, as applicable, the closing conditions under Schedule 2.1.

 

Section 3.3 Condemnation Awards. Borrower shall as soon as is reasonably
practical notify Administrative Agent of the institution of any proceeding for
the condemnation or other taking of any Property or any portion thereof.
Administrative Agent may participate in any such proceeding and Borrower will
deliver to Administrative Agent all instruments necessary or required by
Administrative Agent to permit such participation. Without Administrative
Agent’s prior consent (subject to the approval of the Majority Lenders),
Borrower (a) shall not agree to any compensation or award, and (b) shall not
take any action or fail to take any action which would cause the compensation to
be determined. All awards and compensation for the taking or purchase in lieu of
condemnation of any and all Properties or any part thereof are hereby assigned
to and shall be paid to Administrative Agent. Borrower authorizes Administrative
Agent to collect and receive such awards and compensation, to give proper
receipts and acquittances therefor, and in Administrative Agent’s sole
discretion (which Administrative Agent shall exercise at the direction of the
Majority Lenders) to apply the same toward the payment of the Loans,
notwithstanding that the Loans may not then be due and payable, or to the
restoration of the Property; however, if the award is less than or equal to the
Threshold Amount and Borrower requests that such proceeds be used for
non-structural site improvements (such as landscape, driveway, walkway and
parking area repairs) required to be made as a result of such condemnation,
Administrative Agent will apply the award to such restoration in accordance with
disbursement procedures applicable to insurance proceeds provided there exists
no Potential Default or Event of Default. Borrower, upon request by
Administrative Agent, shall execute all instruments requested to confirm the
assignment of the awards and compensation to Administrative Agent, free and
clear of all liens, charges or encumbrances.

 

Section 3.4 Impounds. In the event of an Event of Default, Borrower shall, upon
Lender’s request, deposit into a reserve with Administrative Agent (the “Tax and
Insurance Escrow Reserve”), monthly, one-twelfth (1/12th) of the annual charges
for ground or other rent, if any, and real estate taxes, assessments and similar
charges and insurance premiums relating to any Property. Deposits shall be made
on the basis of Administrative Agent’s estimate from time to time of the charges
for the current year (after giving effect to any reassessment or, at
Administrative Agent’s election, on the basis of the charges for the prior year,
with adjustments when the charges are fixed for the then current year). All
funds so deposited shall be held in the Tax and Insurance Escrow Reserve by
Administrative Agent under its sole dominion and control, with interest, and may
be commingled with Administrative Agent’s general funds. Borrower hereby grants
to Administrative Agent (on behalf of Lenders) a first priority security
interest in all funds so deposited with Administrative Agent in the Tax and
Insurance Escrow Reserve for the purpose of securing the Loans and will take all
actions necessary to maintain in favor of Administrative Agent a perfected first
priority security interest in the Tax and Insurance Escrow

 

-33-



--------------------------------------------------------------------------------

Reserve, including, without limitation, executing and filing UCC Financing
Statements and continuations thereof and entering into agreements to confirm
Administrative Agent’s dominion and control over, and security interest in, the
Tax and Insurance Escrow Reserve. While an Event of Default exists, the funds
deposited in the Tax and Insurance Escrow Reserve may be applied in payment of
the charges for which such funds have been deposited, or to the payment of the
Loans or any other charges affecting the security of Administrative Agent and
the Lenders, as Administrative Agent may elect, but no such application shall be
deemed to have been made by operation of law or otherwise until actually made by
Administrative Agent. Borrower shall furnish Administrative Agent with bills for
the charges for which such deposits are required at least thirty (30) days prior
to the date on which the charges first become payable. If at any time the amount
on deposit with Administrative Agent in the Tax and Insurance Escrow Reserve,
together with amounts to be deposited by Borrower before such charges are
payable, is insufficient to pay such charges, Borrower shall deposit any
deficiency with Administrative Agent in the Tax and Insurance Escrow Reserve
immediately upon demand. Administrative Agent shall pay such charges when the
amount on deposit with Administrative Agent in the Tax and Insurance Escrow
Reserve is sufficient to pay such charges and Administrative Agent has received
a bill for such charges.

 

ARTICLE 4

ENVIRONMENTAL MATTERS

 

Section 4.1 Certain Definitions. As used herein, the following terms have the
meanings indicated:

 

(a) “Environmental Laws” means any federal, state or local law (whether imposed
by statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing health, safety, industrial
hygiene, the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws governing or regulating (a) the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) the transfer of property upon a negative declaration or other approval of a
governmental authority of the environmental condition of such property, or
(c) requiring notification or disclosure of releases of Hazardous Materials or
other environmental conditions whether or not in connection with a transfer of
title to or interest in property.

 

(b) “Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by-product thereof,
(b) asbestos or asbestos-containing materials, (c) polychlorinated biphenyls
(pcbs), (d) radon gas, (e) underground storage tanks, (f) any explosive or
radioactive substances, (g) lead or lead-based paint, or (h) any other
substance, material, waste or mixture which is or shall be listed, defined, or
otherwise determined by any governmental authority to be hazardous, toxic,
dangerous or otherwise regulated, controlled or giving rise to liability under
any Environmental Laws.

 

-34-



--------------------------------------------------------------------------------

Section 4.2 Representations and Warranties on Environmental Matters. Borrower
represents and warrants to Administrative Agent and Lenders that, to Borrower’s
knowledge, except as set forth in the Site Assessments, (a) no Hazardous
Material is now or was formerly used, stored, generated, manufactured,
installed, treated, discharged, disposed of or otherwise present at or about any
Property or any property adjacent to any Property (except for cleaning and other
products currently used in connection with the routine maintenance or repair of
the Portfolio in full compliance with Environmental Laws), so as to have a
Material Adverse Effect, (b) all material permits, licenses, approvals and
filings required by Environmental Laws have been obtained, and the use,
operation and condition of each Property does not, and did not previously,
violate any Environmental Laws, (c) no civil, criminal or administrative action,
suit, claim, hearing, investigation or proceeding has been brought or been
threatened, nor have any settlements been reached by or with any parties or any
liens imposed in connection with any Property concerning Hazardous Materials or
Environmental Laws, and (d) no underground storage tanks exist at the
Properties.

 

Section 4.3 Covenants on Environmental Matters.

 

(a) Borrower shall promptly remove such Hazardous Materials and remediate such
Property in full compliance with Environmental Laws and in accordance with the
recommendations and specifications of an independent environmental consultant
approved by Administrative Agent. Borrower shall (1) comply strictly and in all
respects with applicable Environmental Laws unless it is not expected to have a
Material Adverse Effect; (2) notify Administrative Agent as promptly as is
reasonably practical upon Borrower’s discovery of any spill, discharge, release
or presence of any Hazardous Material at, upon, under, within, contiguous to or
otherwise affecting any Property, unless such spill, discharge, release or
presence is not expected to have a Material Adverse Effect; (3) promptly forward
to Administrative Agent copies of all orders, notices, permits, applications or
other communications and reports in connection with any spill, discharge,
release or the presence of any Hazardous Material or any other matters relating
to the Environmental Laws or any similar laws or regulations, as they may affect
any portion of the Portfolio or Borrower, unless such spill, discharge, release,
presence or other matter is not expected to have a Material Adverse Effect; and
(4) cause to be delivered a Hazardous Material indemnity in form and substance
satisfactory to Administrative Agent and the Lenders.

 

(b) Borrower shall not cause, shall prohibit any other Person within the control
of Borrower from causing, and shall use prudent, commercially reasonable efforts
to prohibit other Persons (including tenants) from (1) causing any spill,
discharge or release, or the use, storage, generation, manufacture,
installation, or disposal, of any Hazardous Materials at, upon, under, within or
about the Portfolio or any portion thereof or the transportation of any
Hazardous Materials to or from the Portfolio or any portion thereof (except for
(i) cleaning and other products used in connection with routine maintenance or
repair of the Portfolio in full compliance with Environmental Laws, and
(ii) uses consistent with the use of the Property as of the date hereof and in
compliance with Environmental Laws, (2) installing any underground storage tanks
at any Property, or (3) conducting any activity pertaining to Hazardous
Materials that requires a permit or

 

-35-



--------------------------------------------------------------------------------

other authorization under Environmental Laws unless such activity is consistent
with the use of the Property as of the date hereof and in compliance with
Environmental Laws.

 

(c) Borrower shall provide to Administrative Agent, at Borrower’s expense
promptly upon the written request of Administrative Agent from time to time, a
Site Assessment or, if required by Administrative Agent, an update to any
existing Site Assessment, to assess the presence or absence of any Hazardous
Materials and the potential costs in connection with abatement, cleanup or
removal of any Hazardous Materials found on, under, at or within the Portfolio
or any Property. Borrower shall pay the cost of no more than one such Site
Assessment or update in any twelve (12)-month period, unless Administrative
Agent’s request for a Site Assessment is based on either information provided
under Section 4.3(a), a reasonable suspicion of Hazardous Materials at or near
any Property, a breach of representations under Section 4.2, or an Event of
Default, in which case any such Site Assessment or update shall be at Borrower’s
expense.

 

(d) Within sixty (60) days after the date hereof, Borrower shall cause to be
prepared by environmental engineers approved by Lender, and shall deliver to
Lender, an Operations and Maintenance Program for the removal or encapsulation
of, if necessary,, or other action for handling, asbestos-containing materials
and lead based paint at the Great Neck Location (the “O&M Program”). Borrower
shall immediately implement the O&M Program. Prior to the commencement of any
construction, rehabilitation, modification or renovation at the Great Neck
Location, including any such work which requires the removal of any materials or
improvements of any kind in connection with the ceiling, subflooring, floor
tiles, baseboard, wall texture, pipe insulation and other portions of any
Project containing asbestos-containing materials (the “ACM-Related Work”), Prior
to the commencement of any construction, rehabilitation, modification or
renovation at the Great Neck Location, including any such work which requires
the removal of any materials or improvements of any kind in connection with the
ceiling, subflooring, floor tiles, baseboard, wall texture, pipe insulation and
other portions of any Project containing lead based paint (the “LBP-Related
Work”) all LBP-Related Work shall be implemented in accordance with the
procedures and programs in the O&M Program and all applicable governmental
requirements. The O&M Program and work resulting therefrom shall be conducted by
an accredited, licensed, abatement contractor using state-of-the-art work
practices and procedures and shall include all monitoring and project management
performed by an accredited asbestos consultant and an accredited lead based
paint consultant. Borrower shall deliver to Lender promptly when available,
copies of all reports, notices, submittals, permits, licenses, and certificates
relating to the O&M Program. Until all matters in the O&M Program have been
satisfied, Borrower shall deliver to Lender, on or before the first day of each
Loan Year, evidence of an annual inspection by the environmental engineers for
the Great Neck Location, addressing the status of affected space requiring
ACM-Related Work, LBP-Related Work or other action with respect to Hazardous
Materials. Borrower shall follow the procedures of the O&M Program with respect
to any additional Hazardous Materials revealed by any annual inspection. All
fees and expenses incurred for all such inspections and review and approval of
the O&M Program shall be paid by Borrower.

 

-36-



--------------------------------------------------------------------------------

Section 4.4 Allocation of Risks and Indemnity. As between Borrower,
Administrative Agent and Lenders, all risk of loss associated with
non-compliance with Environmental Laws, or with the presence of any Hazardous
Material at, upon, within, contiguous to or otherwise affecting the Portfolio or
any portion thereof, shall lie solely with Borrower unless such non-compliance
is caused by the Administrative Agent or the Lenders or which first exists (as
distinguished from first discovered) after the Administrative Agent causes
Borrower to be defeased of title to the Property in question by any exercise of
a remedy provided herein after an Event of Default. Accordingly, Borrower shall
bear all risks and costs associated with any loss (including any loss in value
attributable to Hazardous Materials), damage or liability therefrom, including
all costs of removal of Hazardous Materials or other remediation required by
Administrative Agent or by law. Borrower shall at all times indemnify, defend
and hold Administrative Agent and Lenders harmless from and against any and all
claims, suits, actions, debts, damages, losses, liabilities, litigations,
judgments, charges, costs and expenses (including reasonable costs of defense)
arising out of or associated, in any way, with the non-compliance with
Environmental Laws, or the existence of Hazardous Materials in, on, or about the
Portfolio or any portion thereof, or a breach of any representation, warranty or
covenant contained in this ARTICLE 4, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law,
including those arising from the joint, concurrent, or comparative negligence of
Administrative Agent and the Lenders, under or on account of the Environmental
Laws, including the assertion of any lien thereunder, with respect to: (1) a
breach of any representation, warranty or covenant of Borrower contained in this
Article 4; (2) any acts performed by Administrative Agent or any Lender pursuant
to the provisions of this Article 4; (3) any discharge of Hazardous Materials,
the threat of discharge of any Hazardous Materials or the storage or presence of
any Hazardous Materials affecting the Portfolio whether or not the same
originates or emanates from the Portfolio or any contiguous real estate,
including any loss of value of the Portfolio as a result of the foregoing;
(4) any costs of removal or remedial action incurred by the United States
Government or any costs incurred by any other Person or damages from injury to,
destruction of, or loss of natural resources including reasonable costs of
assessing such injury, destruction or loss incurred pursuant to any
Environmental Laws; (5) liability for personal injury or property damage arising
under any statutory or common law tort theory, including without limitation
damages assessed for the maintenance of a public or private nuisance or for the
carrying on of an abnormally dangerous activity at, upon, under or within the
Portfolio; and/or (6) any other environmental matter affecting the Portfolio
within the jurisdiction of the Environmental Protection Agency, any other
federal agency or any state or local environmental agency. The foregoing
notwithstanding, Borrower shall not be liable under such indemnification to the
extent such loss, liability, damage, claim, cost or expense results solely from
Administrative Agent’s or the Lender’s gross negligence or willful misconduct or
actions or inactions of Administrative Agent after Borrower is defeased of title
to the Property in question after exercise of any remedy provided for herein
after an Event of Default. Borrower’s obligations under this Section 4.4 shall
arise upon the discovery of the presence of any Hazardous Material, whether or
not the Environmental Protection Agency, any other federal agency or any state
or local environmental agency has taken or threatened any action in connection
with the presence of any Hazardous Material, and whether or not the existence of
any such Hazardous Material or potential liability on account thereof is
disclosed in the Site Assessment and shall continue notwithstanding the
repayment of

 

-37-



--------------------------------------------------------------------------------

the Loans or any transfer or sale of any right, title and interest in the
Portfolio or any portion thereof (by foreclosure, deed in lieu of foreclosure or
otherwise).

 

Section 4.5 Right to Protect Collateral. If (1) any discharge of Hazardous
Materials or the threat of a discharge of Hazardous Material affecting any
Property occurs, whether originating or emanating from such Property or any
contiguous real estate, and/or (2) Borrower fails to comply with any
Environmental Laws or related regulations, Administrative Agent or any Lender
may, at its election, but without the obligation so to do, give such notices
and/or cause such work to be performed at such Property and/or take any and all
other actions as Administrative Agent or such Lender shall deem necessary or
advisable in order to abate the discharge of any Hazardous Material, remove the
Hazardous Material or cure Borrower’s noncompliance.

 

Section 4.6 No Waiver. Notwithstanding any provision in this ARTICLE 4 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, Administrative Agent and Lenders do not waive and expressly reserve
all rights and benefits now or hereafter accruing to Administrative Agent or any
of the Lenders under the “security interest” or “secured creditor” exception
under applicable Environmental Laws, as the same may be amended. No action taken
by Administrative Agent or any Lender pursuant to the Loan Documents shall be
deemed or construed to be a waiver or relinquishment of any such rights or
benefits under the “security interest exception.”

 

ARTICLE 5

LEASING MATTERS

 

Section 5.1 Representations and Warranties on Leases. Borrower represents and
warrants to Administrative Agent and the Lenders with respect to leases of the
Portfolio, or any portion thereof, that: (a) to Borrower’s knowledge, the
occupancy reports, income statements, and delinquency reports for each Property
delivered to Administrative Agent is true, correct and complete; (b) Borrower
has not assigned or pledged any of the leases, the rents or any interests
therein except to Administrative Agent (on behalf of Lenders); and (c) no tenant
or other party has an option to purchase all or any portion of any Property.

 

Section 5.2 Standard Lease Form; Approval Rights. All leases and other rental
arrangements shall be on a standard lease form approved by Administrative Agent
with no material modifications (except as approved by Administrative Agent).
Borrower shall hold, in trust, all tenant security deposits and, to the extent
required by applicable law, shall not commingle any such funds with any other
funds of Borrower. In addition, during any time that Borrower holds $100,000 or
more of tenant security deposits, Borrower shall hold all tenant security
deposits in a segregated account and shall not commingle any such funds with any
other funds of Borrower. Within ten (10) days after Administrative Agent’s
request, Borrower shall furnish to Administrative Agent a statement of occupancy
reports, income statements and expenses, and delinquency reports, certified by
Borrower as being true and correct.

 

Section 5.3 Covenants. Borrower (a) shall perform the obligations which Borrower
is required to perform under the leases; (b) shall enforce the obligations to be
performed by the

 

-38-



--------------------------------------------------------------------------------

tenants under the leases; (c) shall not enter into any ground lease or master
lease of any part of any Property; (d) shall not further assign or encumber any
lease; and (e) shall not, except with Administrative Agent’s prior written
consent, modify or amend any lease (except for minor modifications and
amendments entered into in the ordinary course of business, consistent with
prudent property management practices, not affecting the economic terms of the
lease in any material respect), and any action in violation of clauses (c), (d),
and (e) of this Section 5.3 shall be void at the election of Administrative
Agent.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and Lenders that:

 

Section 6.1 Organization and Power. Borrower and each Borrower Party is duly
organized, validly existing and in good standing under the laws of the state of
its formation or existence, and is in compliance with legal requirements
applicable to doing business in the State. Borrower is not a “foreign person”
within the meaning of § 1445(f)(3) of the Internal Revenue Code. The
organizational chart for Borrower in Schedule 6.1 accurately reflects the
ownership structure of Borrower and its constituent entities. Borrower and each
Borrower Party has only one state of incorporation or organization, which is set
forth in Schedule 6.1. All other information regarding Borrower and each
Borrower Party contained in Schedule 6.1 is true and correct as of the Closing
Date.

 

Section 6.2 Validity of Loan Documents. The execution, delivery and performance
by Borrower and each Borrower Party of the Loan Documents: (a) are duly
authorized and do not require the consent or approval of any other party or
governmental authority which has not been obtained; and (b) will not violate any
law or result in the imposition of any Lien upon the assets of any such party,
except as contemplated by the Loan Documents. The Loan Documents constitute the
legal, valid and binding obligations of Borrower and each Borrower Party,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, or similar laws generally affecting the enforcement of
creditors’ rights.

 

Section 6.3 Liabilities; Litigation.

 

(a) The financial statements delivered by Borrower and each Borrower Party are
true, correct and complete with no material adverse change since the date of
preparation. Except as disclosed in such financial statements, there are no
liabilities (fixed or contingent) affecting the Portfolio, Borrower or any
Borrower Party, except for such liabilities as exist in the ordinary course of
business or in connection with constructing the Improvements. Except as
disclosed in Schedule 6.3, there is no litigation, administrative proceeding,
investigation or other legal action (including any proceeding under any state or
federal bankruptcy or insolvency law) pending or, to the knowledge of Borrower,
threatened, against the Portfolio, Borrower or any Borrower Party which if
adversely determined could have a material adverse effect on such party, the
Portfolio, any Property, or the Loans.

 

-39-



--------------------------------------------------------------------------------

(b) Neither Borrower nor any Borrower Party is contemplating either the filing
of a petition by it under state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and neither
Borrower nor any Borrower Party has knowledge of any Person contemplating the
filing of any such petition against it.

 

(c) Borrower has not within the last five (5) years become bound (whether as a
result of a merger or otherwise) as a debtor under a pledge or security
agreement entered into by another Person, which has not heretofore been
terminated.

 

Section 6.4 Taxes and Assessments. The Portfolio is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Borrower’s best knowledge, proposed, special or other assessments for public
improvements or otherwise affecting any Property, nor are there any contemplated
improvements to any Property that may result in such special or other
assessments.

 

Section 6.5 Other Agreements; Defaults. Neither Borrower nor any Borrower Party
is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might materially adversely affect the
Portfolio, any Property, or the business, operations, or condition (financial or
otherwise) of Borrower or any Borrower Party. Neither Borrower nor any Borrower
Party is in violation of any agreement which violation would have a material
adverse effect on the Portfolio, any Property, Borrower, or any Borrower Party
or Borrower’s or any Borrower Party’s business, properties, or assets,
operations or condition, financial or otherwise.

 

Section 6.6 Compliance with Law.

 

(a) Except as provided for in the closing conditions hereunder, Borrower and
each Borrower Party have all requisite licenses, permits, franchises,
qualifications, certificates of occupancy (temporary or permanent) or other
governmental authorizations to own, lease and operate each Property and carry on
its business, and each Property is in compliance with all applicable zoning,
subdivision, building and other legal requirements and is free of structural
defects, and all building systems contained therein are in good working order,
subject to ordinary wear and tear. No Property constitutes, in whole or in part,
a legally non-confirming use under the applicable legal requirements;

 

(b) No condemnation has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of any Property or for the
relocation of roadways providing access to a Property; and

 

(c) Each Property has adequate rights of access to public ways and is served by
adequate water, sewer, sanitary sewer and storm drain facilities. All public
utilities necessary or convenient to the full use and enjoyment of each Property
are located in the public right-of-way abutting such Property, and all such
utilities are connected so as to serve such Property without passing over other
property, except to the extent such other property is subject to a perpetual
easement for such utility benefiting such Property. All

 

-40-



--------------------------------------------------------------------------------

roads necessary for the full utilization of each Property for its current
purpose have been completed and dedicated to public use and accepted by all
governmental authorities.

 

Section 6.7 Location of Borrower. Borrower’s principal place of business and
chief executive offices are located at the address stated in Section 11.1, and
except as set forth in Schedule 6.1, Borrower at all times has maintained its
principal place of business and chief executive office at such location or at
other locations within the same state.

 

Section 6.8 ERISA.

 

(a) As of the Closing Date and throughout the term of the Loan, (a) Borrower is
not and will not be an “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which is
subject to Title I of ERISA, and (b) the assets of Borrower do not and will not
constitute “plan assets” of one or more such plans for purposes of Title I of
ERISA; and

 

(b) As of the Closing Date and throughout the term of the Loan (a) Borrower is
not and will not be a “governmental plan” within the meaning of Section 3(3) of
ERISA and (b) transactions by or with Borrower are not and will not be subject
to state statutes applicable to Borrower regulating investments of and fiduciary
obligations with respect to governmental plans.

 

Section 6.9 Margin Stock. No part of proceeds of the Loan will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

 

Section 6.10 Tax Filings. Borrower and each Borrower Party have filed (or have
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower and each Borrower Party, respectively.

 

Section 6.11 Solvency. Giving effect to the Loans, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loans, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loans, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured, Borrower’s assets do not and, immediately following
the making of the Loans will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower). Except as expressly disclosed to Lenders in
writing, no petition in bankruptcy has been filed by or against Borrower or any
Borrower Party in the last seven (7) years, and neither Borrower nor any
Borrower Party in the last seven (7) years has ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors.

 

-41-



--------------------------------------------------------------------------------

Section 6.12 Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower or any Borrower Party in this Agreement or in any of the
other Loan Documents or in any certificate, statement or questionnaire delivered
by Borrower or any Borrower Party in connection with the Loans contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no fact presently known to Borrower or any Borrower Party which has not been
disclosed to Administrative Agent which adversely affects, nor as far as
Borrower can foresee, might adversely affect, any Property or the business,
operations or condition (financial or otherwise) of Borrower or any Borrower
Party.

 

Section 6.13 Single Purpose Entity. Borrower is and has at all times since its
formation been a Single Purpose Entity.

 

Section 6.14 Management Agreement. The Borrower is not a party to any management
agreement with respect to the operation or management of any of the Properties
and the Borrower does not pay any fee or other amount to any Affiliate or any
other Person with respect to the day to day management of any Property.

 

Section 6.15 No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, operating agreement or other agreement or instrument to
which Borrower is a party or by which any of Borrower’s property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over Borrower or any of Borrower’s properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any court or any such regulatory authority or other
governmental agency or body required for the execution, delivery and performance
by Borrower of this Agreement or any other Loan Documents has been obtained and
is in full force and effect.

 

Section 6.16 Title. Borrower has good, marketable and insurable title to each of
the Properties, free and clear of all Liens whatsoever, except for the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. The Mortgage creates (and upon the recordation thereof and of any
related financing statements there will be perfected) (1) a valid Lien on each
of the Property, subject only to Permitted Encumbrances and (2) security
interests in and to, and collateral assignments of, all personality (including
the leases), all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Encumbrances and such other Liens as are permitted
pursuant to the Loan Documents. Except as set forth on Schedule 6.3, there are
no claims for payment for work, labor or materials affecting any of the
Properties which are or may become a Lien prior to, or of equal priority with,
the Liens created by the Loan Documents. None of the Permitted Encumbrances,
individually or in the aggregate, materially and adversely interfere with the
benefits of the security intended to be provided by the Mortgage and this
Agreement, materially and adversely affect the value of the Property or any
portion thereof, impair the use or operations of the Property or any portion
thereof or impair Borrower’s ability to pay its obligations in a timely manner.

 

-42-



--------------------------------------------------------------------------------

Section 6.17 Use of Properties. The Properties are being, and will continue to
be, used exclusively for self storage facilities and other appurtenant and
related uses.

 

Section 6.18 Flood Zone. Except as insured as required by Lender, no portion of
the improvements comprising the Property is located in an area identified by the
Secretary of Housing and Urban Development or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Act of 1994, as amended, or any successor law.

 

Section 6.19 Insurance. Borrower has obtained and has delivered to
Administrative Agent certified copies of all of the insurance policies for the
Properties reflecting the insurance coverages, amounts and other insurance
requirements set forth in this Agreement. No claims have been made under any
such policy, and to Borrower’s Knowledge, no Person, including Borrower, has
done, by act or omission, anything which would impair the coverage of any such
policy.

 

Section 6.20 Certificate of Occupancy; Licenses. Except as provided for in the
closing conditions hereunder, all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits (temporary or permanent), required for the legal use,
occupancy and operation of the Properties for their intended use as self storage
facilities (collectively, the “Licenses“) have been obtained and are in full
force and effect. Borrower shall keep and maintain all Licenses in full force
and effect. The use being made of the Property is in conformity with any
applicable certificate of occupancy issued for the Property.

 

Section 6.21 Physical Condition. Except as disclosed in the building condition
reports certified to Administrative Agent and delivered in connection with the
initial advance of the Loans or as set forth on Schedule 6.21, the Properties,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; to Borrower’s
Knowledge, there exists no structural or other material defects or damages in
the Properties, whether latent or otherwise, and Borrower has not received
written notice from any insurance company or bonding company of any defects or
inadequacies in the Properties, or any part thereof, which would adversely
affect the insurability of the same or cause the imposition of extraordinary
premiums or charges thereon or of any termination or threatened termination of
any policy of insurance or bond.

 

Section 6.22 Boundaries. Except as shown on the surveys, all of the Improvements
lie wholly within the boundaries and building restriction lines of each
Property, and no improvements on adjoining properties encroach upon any
Property, and no Improvements encroach upon or violate any easements or other
encumbrances upon any Property, so as to materially adversely affect the value
or marketability of such Property, except those which are insured against by
title insurance.

 

-43-



--------------------------------------------------------------------------------

Section 6.23 Separate Lots. Each Property is comprised of one (1) or more
parcels which constitutes one (1) or more separate tax lots and does not
constitute a portion of any other tax lot not a part of such Property.

 

Section 6.24 Survey. To Borrower’s Knowledge, the survey for each Property
delivered to Administrative Agent in connection with this Agreement does not
fail to reflect any material matter affecting such Property or the title
thereto.

 

Section 6.25 Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable legal requirements currently in effect in
connection with the transfer of each Property to Borrower or any transfer of a
controlling interest in Borrower have been paid or will be paid on the date
hereof. All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable legal requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgage, have been paid and, under current legal
requirements, the Mortgage is enforceable in accordance with its terms by
Administrative Agent or any subsequent holder thereof (on behalf of the
Lenders), subject to applicable bankruptcy, insolvency, or similar laws
generally affecting the enforcement of creditors’ rights.

 

Section 6.26 Investment Company Act. Borrower is not (1) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (2) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (3) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

ARTICLE 7

FINANCIAL REPORTING

 

Section 7.1 Financial Statements.

 

(a) Monthly Reports. Within thirty (30) days after the end of each calendar
month, Borrower shall furnish to Administrative Agent a current (as of the
calendar month just ended) balance sheet, a detailed income statement (showing
monthly activity and year-to-date) stating Operating Revenues, Operating
Expenses, operating income and Net Cash Flow for the calendar month just ended
for each Property and the Portfolio and, as requested by Administrative Agent,
and an occupancy report and delinquency report.

 

(b) Quarterly Reports. Within forty-five (45) days after the end of each
calendar quarter, Borrower shall furnish to Administrative Agent a detailed
operating statement (showing quarterly activity and year-to-date) stating
Operating Revenues, Operating Expenses, operating income and Net Cash Flow for
the calendar quarter just ended for each Property and the Portfolio.

 

-44-



--------------------------------------------------------------------------------

(c) Annual Reports. Within ninety (90) days after the end of each fiscal year of
Borrower’s operation of the Portfolio, Borrower shall furnish to Administrative
Agent and the Lenders a current (as of the end of such fiscal year) balance
sheet, a detailed operating statement stating Operating Revenues, Operating
Expenses, operating income and Net Cash Flow for Borrower and for each Property
and the Portfolio, and, if required by Administrative Agent, prepared on a
review basis and certified by an independent public accountant satisfactory to
Administrative Agent.

 

(d) Certification; Supporting Documentation. Each such financial statement shall
be in scope and detail satisfactory to Administrative Agent and certified by the
chief financial representative of Borrower.

 

(e) Tax Returns. Borrower shall furnish to Administrative Agent and the Lenders
copies of Borrower’s filed federal, state and (if applicable) local income tax
returns for each taxable year (with all forms and supporting schedules attached)
within thirty (30) days after filing.

 

Section 7.2 Accounting Principles. All financial statements shall be prepared in
accordance with generally accepted accounting principles applicable to
commercial real estate, consistently applied from year to year.

 

Section 7.3 Other Information. Borrower shall deliver to Administrative Agent
additional information regarding Borrower, its subsidiaries, its business, any
Borrower Party, and the Portfolio within 30 days after Administrative Agent’s
reasonable request therefor.

 

Section 7.4 Annual Budget. At least thirty (30) days prior to the commencement
of each fiscal year, Borrower will provide to Administrative Agent and the
Lenders its proposed annual operating and capital improvements budget for such
fiscal year for review and approval by Administrative Agent and the Lenders.

 

Section 7.5 Audits. Administrative Agent (on behalf of the Lenders) shall have
the right to choose and appoint a certified public accountant to perform
financial audits as it deems reasonably necessary, at Borrower’s expense.
Borrower shall permit Administrative Agent and the Lenders to examine such
records, books and papers of Borrower which reflect upon its financial condition
and the income and expense relative to each Property and the Portfolio and the
representations set forth in Article 14. Borrower authorizes Administrative
Agent to communicate directly with Borrower’s independent certified public
accountants, and authorizes such accountants to disclose to Lender any and all
financial statements and other supporting financial documents and schedules,
including copies of any management letter, with respect to the business,
financial condition and other affairs of Borrower.

 

-45-



--------------------------------------------------------------------------------

 

ARTICLE 8

COVENANTS

 

Borrower covenants and agrees with Administrative Agent and the Lenders as
follows:

 

Section 8.1 Due on Sale and Encumbrance; Transfers of Interests. Without the
prior written consent of Administrative Agent and the Lenders (to the extent
required under Section 11.2), except as provided in Section 8.1 below:

 

(a) the Borrower shall not (1) directly or indirectly sell, transfer, convey,
mortgage, pledge, or assign any interest in the Portfolio or any part thereof
(including any membership or any other ownership interest in Borrower);
(2) further encumber, alienate, grant a Lien or grant any other interest in the
Portfolio or any part thereof (including any membership or other ownership
interest in Borrower), whether voluntarily or involuntarily; or (3) enter into
any easement or other agreement granting rights in or restricting the use or
development of the Portfolio or any part thereof; and

 

(b) no new general partner, member, or limited partner having the ability to
control the affairs of Borrower shall be admitted to or created in Borrower (nor
shall any existing general partner or member or controlling limited partner
withdraw from Borrower), and no change in Borrower’s organizational documents
relating to control over Borrower and/or the Portfolio or any part thereof shall
be effected.

 

As used in this Section 8.1, “transfer” shall include the sale, transfer,
conveyance, mortgage, pledge, or assignment of the legal or beneficial ownership
of (1) the Portfolio or any part thereof, (2) any partnership interest in any
general partner in Borrower that is a partnership, and (3) any voting stock in
any general partner in Borrower that is a corporation; “transfer” shall not
include the leasing of individual units within the Portfolio so long as Borrower
complies with the provisions of the Loan Documents relating to such leasing
activity.

 

Without limiting the foregoing, Borrower further agrees that it will require
each Person that proposes to become a partner, member or shareholder (each such
Person, an “Interest Holder”) in Borrower after the Closing Date to sign and
deliver to Borrower, within thirty (30) days after such transfer (and Borrower
shall deliver to Administrative Agent and Lenders promptly after receipt), a
certificate executed by a duly authorized officer of the new Interest Holder
containing representations, warranties and covenants substantially the same as
the representations, warranties and covenants provided by Borrower in Article 14
hereof.

 

Section 8.2 Taxes; Charges. Borrower shall pay before any fine, penalty,
interest or cost may be added thereto, and shall not enter into any agreement to
defer, any real estate taxes and assessments, franchise taxes and charges, and
other governmental charges that may become a Lien upon any Property or become
payable during the term of the Loan, and will promptly furnish Administrative
Agent with evidence of such payment; however, Borrower’s compliance with
Section 3.4 of this Agreement during any time that the impounds for taxes and
assessments are being delivered to Administrative Agent shall, with respect to
payment of such taxes and assessments, be deemed compliance with this
Section 8.2. Borrower shall not suffer or permit the joint assessment of any
Property with any other real property constituting a separate tax lot or with
any other real or personal property. Borrower shall pay when due all claims and
demands of mechanics, materialmen, laborers and others which, if unpaid, might
result in a Lien on any Property; however, Borrower may contest the validity of
such claims and demands so long as (a) Borrower notifies Lender that it intends
to contest such claim or demand, (b) Borrower provides Administrative Agent with
an indemnity, bond or other security satisfactory to

 

-46-



--------------------------------------------------------------------------------

Administrative Agent (including an endorsement to Administrative Agent’s title
insurance policy insuring against such claim or demand) assuring the discharge
of Borrower’s obligations for such claims and demands, including interest and
penalties, and (c) Borrower is diligently contesting the same by appropriate
legal proceedings in good faith and at its own expense and concludes such
contest prior to the tenth (10th) day preceding the earlier to occur of the
Maturity Date or the date on which the affected Property or Properties are
scheduled to be sold for non-payment.

 

Section 8.3 Control; Management. There shall be no change in the day-to-day
control and management of Borrower or Borrower’s managing member without the
prior written consent of Administrative Agent, except as set forth in
Section 8.1(c). Borrower shall not terminate, replace or appoint any Property
Manager or terminate or amend any Management Agreement or Borrower’s Limited
Liability Company Agreement without Administrative Agent’s prior written
approval; provided, however, that Shurgard is hereby approved as an acceptable
Property Manager. Any change in ownership or control of the Property Manager
shall be cause for Administrative Agent to reapprove such Property Manager and
Management Agreement pertaining thereof. Each Property Manager shall hold and
maintain all necessary licenses, certifications and permits required by law.
Borrower shall fully perform all of its covenants, agreements and obligations
under the Management Agreement. Without the prior approval of Administrative
Agent, Borrower shall not permit or allow Property Manager to assign, transfer,
or delegate its duties and responsibilities with respect to the Properties or
any part thereof. The Management Agreement and the payment of all fees, costs,
expenses and other sums due thereunder shall be subordinated to the Loans,
except that the Property Manager shall not be required to render services to
Administrative Agent after foreclosure without compensation. Property Manager
shall be required to and shall execute Administrative Agent’s standard form of
subordination of management agreement, which agreement shall provide, among
other things, that the Property Manager may be terminated by Administrative
Agent, without penalty or fee, if (A) Property Manager becomes insolvent or
bankrupt, or (B) an Event of Default or a Potential Default occurs.

 

Section 8.4 Operation; Maintenance; Inspection. Borrower shall observe and
comply (or cause compliance) with all legal requirements applicable to the
ownership, use and operation of each Property. Borrower shall maintain each
Property in good condition and promptly repair any damage or casualty. Borrower
shall not, without the prior written consent of Administrative Agent, undertake
any material alteration of any Property or permit any of the fixtures or
personalty owned by Borrower to be removed at any time from any Property, unless
the removed item is removed temporarily for maintenance and repair or, if
removed permanently, is obsolete and is replaced by an article of equal or
better suitability and value, owned by Borrower and free and clear of any Liens
except those in favor of Administrative Agent and Lenders. Borrower shall permit
Administrative Agent and the Lenders and their respective agents,
representatives and employees, upon reasonable prior notice to Borrower, to
inspect each Property and conduct such environmental and engineering studies as
Administrative Agent or Lenders may require, provided such inspections and
studies do not materially interfere with the use and operation of such Property.

 

Section 8.5 Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Notes or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business

 

-47-



--------------------------------------------------------------------------------

taxes imposed on Administrative Agent or any Lender. If there shall be enacted
any law (1) deducting the Loans from the value of the Portfolio or any portion
thereof for the purpose of taxation, (2) affecting any Lien on the any Property,
or (3) changing existing laws of taxation of mortgages, deeds of trust, security
deeds, or debts secured by real property, or changing the manner of collecting
any such taxes, Borrower shall promptly pay to Administrative Agent, on demand,
all taxes, costs and charges for which Administrative Agent or any Lender is or
may be liable as a result thereof; however, if such payment would be prohibited
by law or would render the Loans usurious, then instead of collecting such
payment, Administrative Agent may (and on the request of the Majority Lenders
shall) declare all amounts owing under the Loan Documents to be immediately due
and payable.

 

Section 8.6 Legal Existence; Name, Etc. Borrower shall preserve and keep in full
force and effect its existence as a Single Purpose Entity, entity status,
franchises, rights and privileges under the laws of the state of its formation,
and all qualifications, licenses and permits applicable to the ownership, use
and operation of each Property. Borrower shall not wind up, liquidate, dissolve,
reorganize, merge, or consolidate with or into, or convey, sell, assign,
transfer, lease, or otherwise dispose of all or substantially all of its assets,
or acquire all or substantially all of the assets of the business of any Person.
Without limiting the foregoing, Borrower shall not reincorporate or reorganize
itself under the laws of any jurisdiction other than the jurisdiction in which
it is incorporated or organized as of the Closing Date. Borrower shall conduct
business only in its own name and shall not change its name, identity, state of
formation or organizational structure, or the location of its chief executive
office or principal place of business unless Borrower (a) shall have obtained
the prior written consent of Administrative Agent to such change, and (b) shall
have taken all actions necessary or requested by Administrative Agent to file or
amend any financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Borrower, if any, shall maintain its separateness as an entity, including
maintaining separate books, records, and accounts and observing corporate and
limited liability company formalities independent of any other entity, shall pay
its obligations with its own funds and shall not commingle funds or assets with
those of any other entity. If Borrower does not have an organizational
identification number and later obtains one, Borrower shall promptly notify
Administrative Agent and Lenders of its organizational identification number.

 

Section 8.7 Affiliate Transactions. Without the prior written consent of
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, Borrower shall not engage in any transaction affecting
the Portfolio with an Affiliate of Borrower except those contemplated by the
Management Agreement.

 

Section 8.8 Limitation on Other Debt. Borrower shall not, without the prior
written consent of Administrative Agent and the Majority Lenders, incur any Debt
other than the Loans and trade and operational payables described in subsection
(xv) of the definition of Single Purpose Entity.

 

Section 8.9 Further Assurances. Borrower shall promptly (a) cure any defects in
the execution and delivery of the Loan Documents, and (b) execute and deliver,
or cause to be executed and delivered, all such other documents, agreements and
instruments as Administrative Agent may reasonably request to further evidence
and more fully describe the collateral for the

 

-48-



--------------------------------------------------------------------------------

Loans, to correct any omissions in the Loan Documents, to perfect, protect or
preserve any liens created under any of the Loan Documents, or to make any
recordings, file any notices, or obtain any consents, as may be necessary or
appropriate in connection therewith.

 

Section 8.10 Estoppel Certificates. Borrower, within ten (10) days after
request, shall furnish to Administrative Agent a written statement, duly
acknowledged, setting forth the amount due on the Loans, the terms of payment of
the Loans, the date to which interest has been paid, whether any offsets or
defenses exist against the Loans and, if any are alleged to exist, the nature
thereof in detail, and such other matters as Administrative Agent reasonably may
request.

 

Section 8.11 Notice of Certain Events. Upon Borrower or a member of Borrower
obtaining knowledge, Borrower shall promptly notify Administrative Agent of
(a) any Potential Default or Event of Default, together with a detailed
statement of the steps being taken to cure such Potential Default or Event of
Default; (b) any notice of default received by Borrower under other obligations
relating to any Property or otherwise material to Borrower’s business; and
(c) any threatened or pending legal, judicial or regulatory proceedings,
including any dispute between Borrower and any governmental authority, affecting
Borrower or any Property that could reasonably be expected to have a Material
Adverse Effect.

 

Section 8.12 Indemnification. Borrower shall indemnify, defend and hold
Administrative Agent and Lender harmless from and against any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever,
including the reasonable fees and actual expenses of Lender’s counsel) of any
kind or nature whatsoever, including those arising from the joint, concurrent,
or comparative negligence of Administrative Agent or any Lender, in connection
with (a) any inspection, review or testing of or with respect to the Portfolio
or any one or more Properties or any portion thereof, (b) any investigative,
administrative, mediation, arbitration, or judicial proceeding, whether or not
Lender is designated a party thereto, commenced or threatened at any time
(including after the repayment of the Loans) in any way related to the
execution, delivery or performance of any Loan Document or to the Portfolio or
any one or more Properties or any portion thereof, (c) any proceeding instituted
by any Person claiming a Lien, and (d) any brokerage commissions or finder’s
fees claimed by any broker or other party in connection with the Loan, the
Portfolio or any one or more Properties or any portion thereof, or any of the
transactions contemplated in the Loan Documents, including those arising from
the joint, concurrent, or comparative negligence of Administrative Agent or any
Lender, except to the extent any of the foregoing is caused by Administrative
Agent’s or any Lender’s gross negligence or willful misconduct, in which case
the party to whom the gross negligence or willful misconduct is attributable
(but not any other party) shall not be entitled to the indemnification provided
for hereunder to the extent of such gross negligence or willful misconduct.

 

Section 8.13 Payment For Labor and Materials. Borrower will promptly pay when
due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Property and never permit to exist
beyond the due date thereof in respect of the Property or any part thereof any
Lien, even though inferior to the Liens of the Loan Documents, and in any event
never permit to be created or exist in respect of the Property or any

 

-49-



--------------------------------------------------------------------------------

part thereof any other or additional Lien other than the liens or security of
the Loan Documents, except for the Permitted Encumbrances.

 

Section 8.14 Alterations. Borrower shall obtain Administrative Agent’s prior
written consent, which consent shall not be unreasonably withheld or delayed, to
any alterations to any improvements that may have a material adverse effect on
Borrower’s financial condition, the use, operation or value of the Property or
the Actual Net Operating Income with respect to the Property, other than
alterations performed in connection with the restoration of the Property after
the occurrence of a casualty in accordance with the terms and provisions of this
Agreement. Notwithstanding anything in this Section to the contrary, Borrower
will not permit the Property located at Brick Township, New Jersey to be
operated as an Industrial Establishment, as that term is defined in N.J.S.A.
13:1K-8.

 

Section 8.15 Handicapped Access.

 

(a) Borrower (a) agrees that it shall use commercially reasonable efforts to
ensure that the Property shall at all times comply with the requirements of the
Americans with Disabilities Act of 1990, the Fair Housing Amendments Act of
1988, all state and local laws and ordinances related to handicapped access and
all rules, regulations, and orders issued pursuant thereto including, without
limitation, the Americans with Disabilities Act Accessibility Guidelines for
Buildings and Facilities as the same may apply to self-storage facilities
(collectively, “Access Laws”) and (b) has no actual knowledge as to the
Property’s non-compliance with any Access Laws where the failure to so comply
could have a material adverse effect on the Property or on Borrower’s ability to
repay the Loans in accordance with the terms hereof.

 

(b) Notwithstanding any provisions set forth herein or in any other document
regarding Administrative Agent’s approval of alterations of the Property,
Borrower shall not alter the Property in any manner which would materially
increase Borrower’s responsibilities for compliance with the applicable Access
Laws without the prior written approval of Administrative Agent. The foregoing
shall apply to tenant improvements constructed by Borrower or by any of its
tenants. Administrative Agent may condition any such approval upon receipt of a
certificate of Access Law compliance from an architect, engineer, or other
person reasonably acceptable to Administrative Agent.

 

Borrower agrees to give prompt notice to Administrative Agent of the receipt by
Borrower of any written complaints related to violation of any Access Laws with
respect to the Property and of the commencement of any proceedings or
investigations which relate to compliance with applicable Access Laws.

 

Section 8.16 Application of Operating Revenues. Borrower shall apply all
Operating Revenues to the payment of Debt Service and other payments due under
the Loan Documents, taxes, assessments, water charges, sewer rents and other
governmental charges levied, assessed or imposed against any Property, insurance
premiums, operations and maintenance charges relating to the Properties, and
other obligations of the lessor under leases of space at the Properties, before
using Operating Revenues for any other purpose.

 

-50-



--------------------------------------------------------------------------------

Section 8.17 Estoppel Certificates. Borrower shall use its commercially
reasonable efforts to deliver to Administrative Agent written certificates duly
executed by each of the lessees under each Cell Tower Lease, in form and
substance satisfactory to the Administrative Agent.

 

ARTICLE 9

EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default under the Loan:

 

Section 9.1 Payments. Borrower’s failure to pay any regularly scheduled
installment of principal, interest or other amount due under the Loan Documents
(including, without limitation, any fees hereunder) within five (5) days of (and
including) the date when due, or Borrower’s failure to pay the Loan at the
Maturity Date, whether by acceleration or otherwise.

 

Section 9.2 Insurance. Borrower’s failure to maintain insurance as required
under Section 3.1 of this Agreement.

 

Section 9.3 Single Purpose Entity. If Borrower or any Borrower Party breaches
its covenant under Section 8.6 with respect to its status as a Single Purpose
Entity.

 

Section 9.4 Taxes. If any of the Taxes are not paid when the same are due and
payable.

 

Section 9.5 Sale, Encumbrance, Etc. The sale, transfer, conveyance, pledge,
mortgage or assignment of all or any part of the Portfolio, or any interest
therein, or of any interest in Borrower, in violation of Section 8.1 of this
Agreement.

 

Section 9.6 Representations and Warranties. Any representation or warranty made
in any Loan Document as to any material fact or issue proves to be untrue in any
material respect when made or deemed made.

 

Section 9.7 Other Encumbrances. Any default under any document or instrument,
other than the Loan Documents, evidencing or creating a Lien on the Portfolio or
any part thereof, beyond applicable notice and cure periods.

 

Section 9.8 Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against Borrower, any Borrower Party or any
other Person having an ownership or security interest in the Portfolio (each, a
“Bankruptcy Party”) which seeks liquidation, reorganization or other relief with
respect to it or its debts or other liabilities under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeks the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
of its property, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of 90 days; or an order for relief against
a Bankruptcy Party shall be entered in any such case under the Federal
Bankruptcy Code.

 

-51-



--------------------------------------------------------------------------------

Section 9.9 Voluntary Petitions, etc. Commencement by a Bankruptcy Party of a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.

 

Section 9.10 Covenants. Borrower’s failure to perform or observe any of the
agreements and covenants contained in this Agreement or in any of the other Loan
Documents and not specified above, and the continuance of such failure for
thirty (30) days after notice by Administrative Agent to Borrower; however,
subject to any shorter period for curing any failure by Borrower as specified in
any of the other Loan Documents, Borrower shall have an additional sixty
(60) days to cure such failure if (a) such failure does not involve the failure
to make payments on a monetary obligation; (b) such failure cannot reasonably be
cured within thirty (30) days; and (c) Borrower is diligently undertaking to
cure such default. The notice and cure provisions of this Section 9.10 do not
apply to the other Events of Default described in this Article 9 or the Events
of Default described in Article 14.

 

ARTICLE 10

REMEDIES

 

Section 10.1 Remedies - Insolvency Events. Upon the occurrence of any Event of
Default described in Section 9.8 or Section 9.9 the obligations to advance
amounts hereunder shall immediately terminate, and all amounts due under the
Loan Documents immediately shall become due and payable, all without written
notice and without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate the maturity thereof, notice of acceleration of
the maturity thereof, or any other notice of default of any kind, all of which
are hereby expressly waived by Borrower; however, if the Bankruptcy Party under
Section 9.8 or Section 9.9 is other than Borrower, then all amounts due under
the Loan Documents shall become immediately due and payable at Administrative
Agent’s election, in Administrative Agent’s sole discretion.

 

Section 10.2 Remedies - Other Events. Except as set forth in Section 10.1 above,
while any Event of Default exists, Administrative Agent may (a) by written
notice to Borrower, declare the entire amount of the Loans to be immediately due
and payable without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate the maturity thereof, notice of acceleration of
the maturity thereof, or other notice of default of any kind, all of which are
hereby expressly waived by Borrower, (b) terminate the obligation, if any, to
advance amounts hereunder, and (c) exercise all rights and remedies therefor
under the Loan Documents and at law or in equity.

 

-52-



--------------------------------------------------------------------------------

Section 10.3 Lender’s Right to Perform the Obligations. If Borrower shall fail,
refuse or neglect to make any payment or perform any act required by the Loan
Documents, then while any Event of Default exists, and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Administrative Agent or any Lender may have because of such Event of
Default, Administrative Agent may (but shall not be obligated to) make such
payment or perform such act for the account of and at the expense of Borrower,
and shall have the right to enter upon the Portfolio or any portion thereof for
such purpose and to take all such action thereon and with respect to the
Portfolio or any portion thereof as it may deem necessary or appropriate. If
Administrative Agent shall elect to pay any sum due with reference to the
Portfolio or any portion thereof, Administrative Agent may do so in reliance on
any bill, statement or assessment procured from the appropriate governmental
authority or other issuer thereof without inquiring into the accuracy or
validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Loan Documents, Administrative Agent shall not be
bound to inquire into the validity of any apparent or threatened adverse title,
lien, encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Additionally, if any Hazardous Materials affect
or threaten to affect the Portfolio or any portion thereof, Administrative Agent
may (but shall not be obligated to) give such notices and take such actions as
it deems necessary or advisable in order to abate the discharge of any Hazardous
Materials or remove the Hazardous Materials. Borrower shall indemnify, defend
and hold Administrative Agent and the Lenders harmless from and against any and
all losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements of any kind or nature
whatsoever, including reasonable attorneys’ fees, incurred or accruing by reason
of any acts performed by Administrative Agent or any Lender pursuant to the
provisions of this Section 10.3, including those arising from the joint,
concurrent, or comparative negligence of Administrative Agent or any Lender,
except as a result of Administrative Agent’s or any Lender’s gross negligence or
willful misconduct. All sums paid by Administrative Agent pursuant to this
Section 10.3, and all other sums expended by Administrative Agent or any Lender
to which it shall be entitled to be indemnified, together with interest thereon
at the Default Rate from the date of such payment or expenditure until paid,
shall constitute additions to the Loans, shall be secured by the Loan Documents
and shall be paid by Borrower to Administrative Agent upon demand.

 

ARTICLE 11

MISCELLANEOUS

 

Section 11.1 Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be (a) mailed by certified mail, postage
prepaid, return receipt requested, (b) sent by overnight air courier service, or
personally delivered to a representative of the receiving party, (c) sent by
telecopy (provided an identical notice is also sent simultaneously by mail,
overnight courier, or (d) personal delivery as otherwise provided in this
Section 11.1) to the intended recipient at the “Address for Notices” specified
below:

 

If to Borrower:    CCP/Shurgard Venture, LLC      c/o Shurgard Storage Centers,
Inc.      1155 Valley Street      Seattle, Washington 98109      Attention:   
Chief Executive Officer and General Counsel      Telecopy:    (206) 652-3760

 

-53-



--------------------------------------------------------------------------------

If to Lender:    General Electric Capital Corporation      125 Park Avenue     
9th Floor      New York, New York 10017      Attention:    Asset Manager,       
   Shurgard Portfolio II      Telecopy:    (212) 573-9733      E-Mail:
Rick.Aurilio@gecapital.com Lending Office for Eurodollar and Alternate Base Rate
Loans:      General Electric Capital Corporation      125 Park Avenue      9th
Floor      New York, New York 10017      Attention:      Telecopier No.: with
copy to:    King & Spalding      191 Peachtree Street, N.E.      Atlanta,
Georgia 30303      Attention:    W. Todd Holleman, Esq.      Telecopy:    (404)
572-5149

 

Any notice so addressed and sent by United States mail or overnight courier
shall be deemed to be given on the earliest of (a) when actually delivered,
(b) on the first Business Day after deposit with an overnight air courier
service, or (c) on the third Business Day after deposit in the United States
mail, postage prepaid, in each case to the address of the intended addressee
(except as otherwise provided in the Mortgage), and any communication so
delivered in person shall be deemed to be given when receipted for by, or
actually received by Administrative Agent or Borrower, as the case may be. If
given by telecopy, a notice shall be deemed given and received when the telecopy
is transmitted to the party’s telecopy number specified above, and confirmation
of complete receipt is received by the transmitting party during normal business
hours or on the next Business Day if not confirmed during normal business hours,
and an identical notice is also sent simultaneously by mail, overnight courier,
or personal delivery as

 

-54-



--------------------------------------------------------------------------------

otherwise provided in this Section 11.1. If given by electronic mail, a notice
shall be deemed given and received when the electronic mail is transmitted to
the recipient’s electronic mail address specified above and electronic
confirmation of receipt (either by reply from the recipient or by automated
response to a request for delivery receipt) is received by the sending party
during normal business hours or on the next Business Day if not confirmed during
normal business hours, and an identical notice is also sent simultaneously by
mail, overnight courier or personal delivery as otherwise provided in this
Section 11.1. Except for telecopy and electronic mail notices sent as expressly
described above, no notice hereunder shall be effective if sent or delivered by
electronic means. Either party may designate a change of address by written
notice to the other by giving at least ten (10) days prior written notice of
such change of address.

 

Section 11.2 Amendments, Waivers, Etc..

 

(a) Subject to any consents required pursuant to this Section 11.2 and any other
provisions of this Agreement (including, without limitation, Section 2.3(e)),
and any other Loan Document which expressly require the consent, approval or
authorization of the Majority Lenders, this Agreement and any other Loan
Document may be modified or supplemented only by an instrument in writing signed
by Borrower and Administrative Agent; provided that, Administrative Agent may
(without any Lender’s consent) give or withhold its agreement to any amendments
of the Loan Documents or any waivers or consents in respect thereof or exercise
or refrain from exercising any other rights or remedies which Administrative
Agent may have under the Loan Documents or otherwise provided that such actions
do not, in Administrative Agent’s judgment reasonably exercised, materially
adversely affect the value of any collateral, taken as a whole, or represent a
departure from Administrative Agent’s standard of care described in Section 13.5
(and the assignment or granting of a participation by GECC shall not limit or
otherwise affect its discretion in respect of any of the foregoing), except that
Administrative Agent will not, without the consent of each Lender, agree to the
following (provided that no Lender’s consent shall be required for any of the
following which are otherwise required or contemplated under the Loan
Documents): (a) reduce the principal amount of the Loans or reduce the interest
rate thereon; (b) extend any stated payment date for principal of or interest on
the Loans payable to such Lender; (c) release Borrower, any Guarantor or any
other party from liability under the Loan Documents (except for any assigning
Lender pursuant to Section 11.24 and any resigning Administrative Agent pursuant
to Section 13.8); (d) release or subordinate in whole or in part any material
portion of the collateral given as security for the Loans; (e) modify any of the
provisions of this Section, the definition of “Majority Lenders” or any other
provision in the Loan Documents specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder; (f) modify the terms of any Event
of Default; or (g) consent to (i) the sale, transfer or encumbrance of any
portion of the Property (or any interest therein) or any direct or indirect
ownership interest therein and (ii) the incurrence by Borrower of any additional
indebtedness secured by the Property, in each case to the extent (and subject to
any standard of reasonability) such consent is required under the Loan
Documents.

 

-55-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to contrary contained in this Agreement, any
modification or supplement of Article 13, or of any of the rights or duties of
Administrative Agent hereunder, shall require the consent of Administrative
Agent.

 

(c) This Agreement and the other Loan Documents shall not be executed, entered
into, altered, amended, or modified by electronic means. Without limiting the
generality of the foregoing, the Borrower, the Administrative Agent and each
Lender hereby agree that the transactions contemplated by this Agreement shall
not be conducted by electronic means, except as specifically set forth in
Section 11.1 regarding notices.

 

Section 11.3 Limitation on Interest. It is the intention of the parties hereto
to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower, Administrative Agent and the Lenders with respect to the Loans
are hereby expressly limited so that in no event, whether by reason of
acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to Administrative Agent or any Lender or charged by any Lender for the use,
forbearance or detention of the money to be lent hereunder or otherwise, exceed
the maximum amount allowed by law. If the Loans would be usurious under
applicable law (including the laws of the State and the laws of the United
States of America), then, notwithstanding anything to the contrary in the Loan
Documents: (1) the aggregate of all consideration which constitutes interest
under applicable law that is contracted for, taken, reserved, charged or
received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited on the Notes by the holders thereof (or, if the Notes have been paid in
full, refunded to Borrower); and (2) if maturity is accelerated by reason of an
election by Administrative Agent in accordance with the terms hereof, or in the
event of any prepayment, then any consideration which constitutes interest may
never include more than the maximum amount allowed by applicable law. In such
case, excess interest, if any, provided for in the Loan Documents or otherwise,
to the extent permitted by applicable law, shall be amortized, prorated,
allocated and spread from the date of advance until payment in full so that the
actual rate of interest is uniform through the term hereof. If such
amortization, proration, allocation and spreading is not permitted under
applicable law, then such excess interest shall be cancelled automatically as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the Notes (or, if the Notes have been paid in full, refunded to
Borrower). The terms and provisions of this Section 11.3 shall control and
supersede every other provision of the Loan Documents. The Loan Documents are
contracts made under and shall be construed in accordance with and governed by
the laws of the State, except that if at any time the laws of the United States
of America permit the Lenders to contract for, take, reserve, charge or receive
a higher rate of interest than is allowed by the laws of the State (whether such
federal laws directly so provide or refer to the law of any state), then such
federal laws shall to such extent govern as to the rate of interest which the
Lenders may contract for, take, reserve, charge or receive under the Loan
Documents.

 

Section 11.4 Invalid Provisions. If any provision of any Loan Document is held
to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically

 

-56-



--------------------------------------------------------------------------------

as a part of such Loan Document a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible to be legal, valid and
enforceable.

 

Section 11.5 Reimbursement of Expenses. Borrower shall pay or reimburse
Administrative Agent and/or the Lenders on demand of the applicable party for:
(1) all cost and expenses incurred by Administrative Agent in connection with
the negotiation, documentation, closing, disbursement and administration of the
Loan, including fees and expenses of Administrative Agent’s attorneys,
environmental, engineering, accounting and other consultants, and fees, charges
or taxes for the negotiation, recording or filing of Loan Documents, (2) all
expenses of Administrative Agent in connection with the administration of the
Loans, including audit and inspection fees and costs, settlement of condemnation
and casualty awards, title search costs and premiums for title insurance and
endorsements thereto, and fees and costs for UCC and litigation searches and
background checks, (3) all of Administrative Agents reasonable costs and
expenses (including reasonable fees and disbursements of Administrative Agent’s
external counsel) incurred in connection with the syndication of the Loans to
the Lenders, and (4) Administrative Agent and the Lenders for all amounts
expended, advanced or incurred by Administrative Agent and the Lenders to
collect the Notes, or to enforce the rights of Administrative Agent and the
Lenders under this Agreement or any other Loan Document, or to defend or assert
the rights and claims of Administrative Agent and the Lenders under the Loan
Documents or with respect to the Property (by litigation or other proceedings),
which amounts will include all court costs, attorneys’ fees and expenses, fees
of auditors and accountants, and investigation expenses as may be incurred by
Administrative Agent and the Lenders in connection with any such matters
(whether or not litigation is instituted), together with interest at the Default
Rate on each such amount from the date of disbursement until the date of
reimbursement to Administrative Agent and the Lenders, all of which shall
constitute part of the Loans and shall be secured by the Loan Documents.

 

Section 11.6 Approvals; Third Parties; Conditions. All approval rights retained
or exercised by Administrative Agent and the Lenders with respect to leases,
contracts, plans, studies and other matters, including Borrower’s and any other
Person’s compliance with the provisions of Article 14 and compliance with laws
applicable to Borrower, the Properties or any other Person, are solely to
facilitate the Lenders’ credit underwriting, and shall not be deemed or
construed as a determination that the Lenders have passed on the adequacy
thereof for any other purpose and may not be relied upon by Borrower or any
other Person. This Agreement is for the sole and exclusive use of Administrative
Agent, the Lenders and Borrower and may not be enforced, nor relied upon, by any
Person other than Administrative Agent, the Lenders and Borrower. All conditions
of the obligations of Administrative Agent and the Lenders hereunder, including
the obligation to make advances, are imposed solely and exclusively for the
benefit of Administrative Agent and the Lenders, their successors and assigns,
and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that the Lenders will refuse to make
advances in the absence of strict compliance with any or all of such conditions,
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by Administrative Agent and the Lenders at any time in their
sole discretion.

 

Section 11.7 Lenders and Administrative Agent Not in Control; No Partnership.
None of the covenants or other provisions contained in this Agreement shall, or
shall be deemed

 

-57-



--------------------------------------------------------------------------------

to, give Administrative Agent or any Lender the right or power to exercise
control over the affairs or management of Borrower, the power of Administrative
Agent and the Lenders being limited to the rights to exercise the remedies
referred to in the Loan Documents. The relationship between Borrower,
Administrative Agent and Lender is, and at all times shall remain, solely that
of debtor and creditor. No covenant or provision of the Loan Documents is
intended, nor shall it be deemed or construed, to create a partnership, joint
venture, agency or common interest in profits or income among Administrative
Agent, Lenders and Borrower, or any of them, or to create an equity in the
Portfolio or any portion thereof in Administrative Agent or any Lender. Neither
Administrative Agent nor any Lender undertakes or assumes any responsibility or
duty to Borrower or to any other person with respect to the Portfolio or any
portion thereof or the Loans, except as expressly provided in the Loan
Documents; and notwithstanding any other provision of the Loan Documents:
(a) neither Administrative Agent nor any Lender are, or shall be construed as, a
partner, joint venturer, alter ego, manager, controlling person or other
business associate or participant of any kind of Borrower or its stockholders,
members, or partners and neither Administrative Agent nor any Lender intends to
ever assume such status; (b) neither Administrative Agent nor any Lender shall
be liable for any Debts, expenses or losses incurred or sustained by Borrower;
and (c) neither Administrative Agent nor any Lender shall be deemed responsible
for or a participant in any acts, omissions or decisions of Borrower or its
stockholders, members, or partners. Administrative Agent, the Lenders and
Borrower disclaim any intention to create any partnership, joint venture, agency
or common interest in profits or income among Administrative Agent, Lenders and
Borrower, or any of them, or to create an equity in the Portfolio or any portion
thereof in Administrative Agent or any Lender, or any sharing of liabilities,
losses, costs or expenses.

 

Section 11.8 Time of the Essence. Time is of the essence with respect to this
Agreement.

 

Section 11.9 Successors and Assigns; Secondary Market Transactions.

 

(a) Subject to the provisions of Section 11.24, this Agreement shall be binding
upon and inure to the benefit of Administrative Agent, the Lenders and Borrower
and the respective successors and permitted assigns.

 

(b) Borrower acknowledges that Administrative Agent and each Lender and its
respective successors and assigns may without notice to or consent from Borrower
(a) sell this Agreement, the Mortgage, the Notes, the other Loan Documents, and
any and all servicing rights thereto, or any portions thereof, to one or more
investors, (b) participate and/or syndicate the Loans to one or more investors,
(c) deposit this Agreement, the Notes and the other Loan Documents, or any
portions thereof, with a trust, which trust may sell certificates to investors
evidencing an ownership interest in the trust assets, or (d) otherwise sell,
transfer or assign the Loans or interests therein in one or more transactions to
investors (the transactions referred to in clauses (a) through (d) are
hereinafter each referred to as a “Secondary Market Transaction”). Borrower
shall reasonably cooperate with Administrative Agent and each Lender in
effecting any such Secondary Market Transaction and shall reasonably cooperate
and use all reasonable efforts to satisfy the market standards to which
Administrative Agent and each Lender customarily adheres or which may be
reasonably required by any participant, investor,

 

-58-



--------------------------------------------------------------------------------

purchaser or any rating agency involved in any Secondary Market Transaction
(including, without limitation, delivery of opinions of counsel in form and
substance similar to the opinions of counsel delivered to Administrative Agent
on the date hereof and, if requested by Administrative Agent, a substantive
non-consolidation opinion reasonably acceptable to Administrative Agent to be
delivered in a reasonable period of time after such request in a form and
containing such opinions, assumptions and qualifications as are then typical in
such opinions for Secondary Market Transactions). Borrower shall provide such
information and documents relating to Borrower and the Property as
Administrative Agent and each Lender may reasonably request in connection with
such Secondary Market Transaction. In addition, Borrower shall make available to
Administrative Agent and the Lenders all information concerning the Property,
its business and operations that Administrative Agent and the Lenders may
reasonably request. Administrative Agent and the Lenders shall be permitted to
share all information with the participants, investors, purchasers, investment
banking firms, rating agencies, accounting firms, law firms and third-party
advisory firms involved with the Loans and Loan Documents or the applicable
Secondary Market Transaction. Administrative Agent and the Lenders and all of
the aforesaid participants, investors, purchasers, advisors, rating agencies and
professional firms shall be entitled to rely on the information supplied by or
on behalf of Borrower. Borrower also agrees to execute any amendment of or
supplement to this Agreement and the other Loan Documents as Administrative
Agent and the Lenders may reasonably request in connection with any Secondary
Market Transaction, provided that such amendment or supplement does not change
the economic terms of the Loans.

 

(c) The Notes may hereafter be split, severed and subdivided, by in substitution
for promissory notes of lesser denominations or otherwise, and, in such event,
Borrower shall promptly execute additional or replacement Notes.

 

Section 11.10 Renewal, Extension or Rearrangement. All provisions of the Loan
Documents shall apply with equal effect to each and all promissory notes and
amendments thereof hereinafter executed which in whole or in part represent a
renewal, extension, increase or rearrangement of the Loans. For portfolio
management purposes, at any time during the term of the Loan, Lenders may elect
to divide the Loans into two or more separate loans evidenced by separate
promissory notes so long as the payment and other obligations of Borrower are
not effectively increased or otherwise modified. Borrower agrees to cooperate
with Administrative Agent and the Lenders and to execute such documents as
Administrative Agent reasonably may request to effect such division of the
Loans.

 

Section 11.11 Waivers. No course of dealing on the part of Administrative Agent
and the Lenders, its officers, employees, consultants or agents, nor any failure
or delay by Administrative Agent or any Lender with respect to exercising any
right, power or privilege of Administrative Agent or any Lender under any of the
Loan Documents, shall operate as a waiver thereof.

 

Section 11.12 Cumulative Rights. Rights and remedies of Administrative Agent and
the Lenders under the Loan Documents shall be cumulative, and the exercise or
partial exercise of any such right or remedy shall not preclude the exercise of
any other right or remedy.

 

-59-



--------------------------------------------------------------------------------

Section 11.13 Singular and Plural. Words used in this Agreement and the other
Loan Documents in the singular, where the context so permits, shall be deemed to
include the plural and vice versa. The definitions of words in the singular in
this Agreement and the other Loan Documents shall apply to such words when used
in the plural where the context so permits and vice versa.

 

Section 11.14 Phrases. When used in this Agreement and the other Loan Documents,
(i) the phrase “including” shall mean “including, but not limited to,” (ii) the
phrases “satisfactory to any Lender” or “satisfactory to Administrative Agent”
shall mean, except as otherwise expressly provided herein, in form and substance
satisfactory to such Lender or Administrative Agent, as the case may be, in all
respects, (iii) the phrases “with Lender’s consent”, “with Lender’s approval”,
“with Administrative Agent’s consent” or “with Administrative Agent’s approval”
shall mean, except as otherwise expressly provided herein, such consent or
approval at Lender’s or Administrative Agent’s, as the case may be, discretion,
and (iv) the phrases “acceptable to Lender” or “acceptable to Administrative
Agent” shall mean, except as otherwise expressly provided herein, acceptable to
Lender or Administrative Agent, as the case may be, at such party’s sole
discretion.”

 

Section 11.15 Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.

 

Section 11.16 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.

 

Section 11.17 Promotional Material. Subject to the limitations of Section 11.25
below, Borrower authorizes Administrative Agent and each of the Lenders to issue
press releases, advertisements and other promotional materials in connection
with Administrative Agent’s or such Lender’s own promotional and marketing
activities, and describing the Loans in general terms or in detail and
Administrative Agent’s or such Lender’s participation in the Loans. All
references to Administrative Agent or any Lender contained in any press release,
advertisement or promotional material issued by Borrower shall be approved in
writing by Administrative Agent and such Lender in advance of issuance.

 

Section 11.18 Survival. All of the representations, warranties, covenants, and
indemnities of Borrower hereunder (including environmental matters under
Article 4, the obligations under Section 2.7(a), Section 2.7(e) and
Section 2.7(f)), and under the indemnification provisions of the other Loan
Documents shall survive (a) the repayment in full of the Loans and the release
of the Liens evidencing or securing the Loans, (b) the transfer (by sale,
foreclosure, conveyance in lieu of foreclosure or otherwise) of any or all
right, title and interest in and to the Property to any party, whether or not an
Affiliate of Borrower and (c) in the case of any Lender that may assign any
interest in its Commitment or Loans hereunder in

 

-60-



--------------------------------------------------------------------------------

accordance with the terms of this Agreement, the making of such assignment,
notwithstanding that such assigning Lender may cease to be a “Lender” hereunder.

 

Section 11.19 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY
PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING
TO THE LOANS OR THE PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND EACH LENDER TO
ENTER THIS AGREEMENT.

 

Section 11.20 Waiver of Punitive or Consequential Damages. None of
Administrative Agent, Lender or Borrower shall be responsible or liable to the
other or to any other Person for any punitive, exemplary or consequential
damages which may be alleged as a result of the Loans or the transaction
contemplated hereby, including any breach or other default by any party hereto.
Borrower represents and warrants to Administrative Agent and each Lender that as
of the Closing Date neither Borrower nor any Borrower Party has any claims
against Administrative Agent or any Lender in connection with the Loan.

 

Section 11.21 Governing Law.

 

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
ADMINISTRATIVE AGENT AND LENDERS AND ACCEPTED BY BORROWER IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE NOTES DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE

 

-61-



--------------------------------------------------------------------------------

PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, EACH OF BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS AGREEMENT AND
THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT, ANY
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS MAY AT
ADMINISTRATIVE AGENT’S OPTION (WHICH DECISION SHALL BE MADE BY THE MAJORITY
LENDERS) BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT CT CORPORATE SYSTEM WITH OFFICES AS OF THE DATE OF THIS AGREEMENT AT 111
EIGHTH AVENUE, NEW YORK, NEW YORK 10011 AS ITS AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK,
NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (A) SHALL GIVE PROMPT NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (B) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (C) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

-62-



--------------------------------------------------------------------------------

Section 11.22 Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Administrative Agent, the
Lenders and Borrower and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Loan Documents may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

Section 11.23 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

Section 11.24 Assignments and Participations.

 

(a) Assignments by Borrower. Borrower may not assign any of its rights or
obligations hereunder or under the Notes without the prior consent of all of the
Lenders and Administrative Agent.

 

(b) Assignments by the Lenders. Each Lender may assign any of its Loans, its
Note and its Commitment (but only with the consent of Administrative Agent);
provided that:

 

(i) no such consent by Administrative Agent shall be required in the case of any
assignment by any Lender to another Lender or an affiliate of such Lender or
such other Lender;

 

(ii) except to the extent Administrative Agent shall otherwise consent, any such
partial assignment (other than to another Lender or an affiliate of a Lender)
shall be in an amount at least equal to $10,000,000;

 

(iii) each such assignment (including an assignment to another Lender or an
affiliate of a Lender) by a Lender of its Loans or Commitment shall be made in
such manner so that the same portion of its Loans and Commitment is assigned to
the respective assignee;

 

(iv) subject to the applicable Lender’s compliance with the provisions of
clauses (b) and (c) above, Administrative Agent’s consent to an assignment shall
not be unreasonably withheld, delayed or conditioned if (i) in the reasonable
judgment of Administrative Agent, such assignment is made to a reputable
institutional investor with substantial experience in real estate lending and
originating mortgage loans similar to the Loans, and a financial net worth of at
least $100,000,000, (ii) such assignment is first offered to Administrative
Agent in accordance with the terms and conditions a separate agency agreement
among Administrative Agent and the Lenders, and (iii) the provisions of clause
(e) have been satisfied; and

 

(v) upon execution and delivery by the assignee (even if already a Lender) to
Borrower and Administrative Agent of an Assignment and Acceptance pursuant to
which such assignee agrees to become a “Lender” hereunder (if not

 

-63-



--------------------------------------------------------------------------------

already a Lender) having the Commitment and Loans specified in such instrument,
and upon consent thereto by Administrative Agent to the extent required above,
the assignee shall have, to the extent of such assignment (unless otherwise
consented to by Administrative Agent), the obligations, rights and benefits of a
Lender hereunder holding the Commitment and Loans (or portions thereof) assigned
to it (in addition to the Commitment and Loans, if any, theretofore held by such
assignee) and the assigning Lender shall, to the extent of such assignment, be
released from the Commitment (or portion thereof) so assigned. Upon each such
assignment the assigning Lender shall pay Administrative Agent a processing and
recording fee of $3,500 and the reasonable fees and disbursements of
Administrative Agent’s counsel incurred in connection therewith.

 

(c) Participations. A Lender may sell or agree to sell to one or more other
Persons (each a “Participant”) a participation in all or any part of any Loans
held by it, or in its Commitment, provided that such Participant shall not have
any rights or obligations under this Agreement or any Note or any other Loan
Document (the Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreements executed by such Lender
and the applicable Participant). All amounts payable by Borrower to any Lender
under Section 2.7 in respect of Loans held by it and its Commitment shall be
determined as if such Lender had not sold or agreed to sell any participations
in such Loans and Commitment, and as if such Lender were funding each of such
Loans and Commitment in the same way that it is funding the portion of such
Loans and Commitment in which no participations have been sold. In no event
shall a Lender that sells a participation agree with the Participant to take or
refrain from taking any action hereunder or under any other Loan Document except
that such Lender may agree with the Participant that it will not, without the
consent of the Participant, agree to (i) increase or extend the term of such
Lender’s Commitment, (ii) extend the date fixed for the payment of principal of
or interest on the related Loan or Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon, or any fee
hereunder payable to the Participant, to a level below the rate at which the
Participant is entitled to receive such interest or fee or (v) consent to any
modification, supplement or waiver hereof or of any of the other Loan Documents
to the extent that the same, under Section 11.2, requires the consent of each
Lender.

 

(d) Certain Pledges. In addition to the assignments and participations permitted
under the foregoing provisions of this Section 11.24 (but without being subject
thereto), any Lender may (without notice to Borrower, Administrative Agent or
any other Lender and without payment of any fee) assign and pledge all or any
portion of its Loans and its Note to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any operating circular issued by such
Federal Reserve Bank, and such Loans and Note shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

 

(e) Provision of Information to Assignees and Participants. A Lender may furnish
any information concerning Borrower or any of its Affiliates in the possession
of

 

-64-



--------------------------------------------------------------------------------

such Lender from time to time to assignees and participants (including
prospective assignees and participants).

 

(f) No Assignments to Borrower or Affiliates. Anything in this Section 11.24 to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to Borrower or any of its Affiliates without
the prior consent of each Lender.

 

Section 11.25 Brokers. Borrower hereby represents to Administrative Agent and
each Lender that Borrower has not dealt with any broker, underwriters, placement
agent, or finder in connection with the transactions contemplated by this
Agreement and the other Loan Documents. Borrower hereby agrees to indemnify and
hold Administrative Agent and each Lender harmless from and against any and all
claims, liabilities, costs and expenses of any kind in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
in connection with the transactions contemplated herein.

 

Section 11.26 Confidentiality. GECC agrees to use reasonable precautions to keep
confidential, in accordance with GECC’s customary procedures for handling
confidential information of the same nature and in accordance with sound banking
practices, and any non-public information supplied to it by the Borrower, and
member of the Borrower or any Borrower Party pursuant to this Agreement,
provided that nothing herein shall limit the disclosure of any such information
(a) to the extent required by statute, rule, regulation or judicial process,
(b) on a confidential, “need-to-know” basis, to the Lenders and to the advisors,
consultants, counsel, and other representatives for any of the Lenders or
Administrative Agent, (c) to bank examiners or any other regulatory authority
having jurisdiction over any Lender or Administrative Agent, or to auditors or
accountants, (d) to Administrative Agent, (e) in connection with any litigation
to which any one or more of the Lenders or Administrative Agent is a party, or
in connection with the enforcement of rights or remedies hereunder or under any
other Loan Document (f) with the consent of the Borrower, (g) to the extent
already in GECC’s possession or control, (h) to the extent that it is or becomes
generally available to the public, (i) to the extent that it is independently
developed by GECC, or (j) to the extent that it becomes available to GECC from a
source that is not, to GECC’s knowledge, bound by a duty of confidentiality.
This provision will terminate on the first anniversary of the termination of
this Loan Agreement. Borrower acknowledges that GECC is a large, diverse
financial services institution with many contacts in the market. This Agreement
shall not preclude GECC from pursuing its ordinary course financing and
investing business which may include financing or other transactions involving
Borrower, its assets, or members. Nothing contained herein shall preclude GECC
from disclosing the confidential information to prospective investors, rating
agencies, and their respective advisors in connection with any disposition of
the loan or other investment (or any interest therein) by GECC. As used in this
paragraph only, “GECC” means solely the portion of the real estate lending
business of GECC headed by Michael Pralle or his successors, it being understood
that no other GECC business, component or affiliate shall be bound hereby.

 

-65-



--------------------------------------------------------------------------------

 

ARTICLE 12

LIMITATIONS ON LIABILITY

 

Section 12.1 Limitation on Liability. Except as provided below, neither Borrower
nor any member, director or officer of Borrower shall be personally liable for
amounts due under the Loan Documents. Borrower shall be personally liable to
Administrative Agent and the Lenders for any deficiency, loss or damage actually
suffered by Administrative Agent or any Lender because of: (a) Borrower’s
commission of a criminal act, (b) the failure to comply with provisions of the
Loan Documents prohibiting the sale, transfer or encumbrance of the Portfolio or
any portion thereof, any other collateral, or any direct or indirect ownership
interest in Borrower; (c) the misapplication by Borrower or any Borrower Party
of any funds derived from the Portfolio, including security deposits, insurance
proceeds and condemnation awards; (d) the fraud or misrepresentation by Borrower
or any Borrower Party made in or in connection with the Loan Documents or the
Loans; (e) Borrower’s collection of rents more than one month in advance;
(f) Borrower’s failure to apply proceeds of rents or any other payments in
respect of the leases and other income of the Portfolio or any other collateral
to the costs of maintenance and operation of the Portfolio and to the payment of
taxes, lien claims, insurance premiums, Debt Service and other amounts due under
the Loan Documents; (g) Borrower’s interference with Administrative Agent’s
exercise of rights under the Assignment of Rents and Leases; (h) Borrower’s
failure to maintain insurance as required by this Agreement or to pay any taxes
or assessments affecting the Portfolio or any portion thereof, or any mortgage
recording or similar taxes required to be paid by any Person in connection with
the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents; (i) damage or destruction to any
Property caused by the acts or omissions of Borrower, its agents, employees, or
contractors; (j) Borrower’s obligations with respect to environmental matters
under ARTICLE 4; (k) Borrower’s failure to pay for any loss, liability or
expense (including attorneys’ fees) incurred by Administrative Agent or any
Lender arising out of any claim or allegation made by Borrower, its successors
or assigns, or any creditor of Borrower, that this Agreement or the transactions
contemplated by the Loan Documents establish a joint venture, partnership or
other similar arrangement among Borrower, Administrative Agent, the Lenders, or
any of them; (l) any brokerage commission or finder’s fees claimed in connection
with the transactions contemplated by the Loan Documents; (m) Borrower’s failure
to turn over to Lender all tenant security deposits upon Lender’s demand
following an Event of Default; or (n) uninsured damage or destruction to any
Property caused by acts of terrorism. None of the foregoing limitations on the
personal liability of Borrower shall modify, diminish or discharge the personal
liability of (1) any Guarantor or (2) any Joinder Party. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, (A) neither Administrative Agent nor the Lenders shall be deemed to
have waived any right which Administrative Agent or any Lender may have under
Sections 506(a), 506(b), 1111(b) or any other provision of the United States
Bankruptcy Code, as such sections may be amended, to file a claim for the full
amount due to Administrative Agent or such Lender under the Loan Documents or to
require that all collateral shall continue to secure the amounts due under the
Loan Documents, and (B) the Indebtedness shall be fully recourse to Borrower in
the event that: (I) there is a default under Section 9.8 or Section 9.9 hereof;
(II) Borrower fails to obtain Administrative Agent’s prior written consent to
any subordinate financing or other voluntary lien encumbering the Property; or
(III) Borrower fails to obtain Administrative Agent’s prior written consent to
any assignment, transfer, or

 

-66-



--------------------------------------------------------------------------------

conveyance of the Property or any interest therein as required by the Loan
Documents, except as otherwise permitted under the Loan Documents.

 

Section 12.2 Limitation on Liability of Lender’s Officers, Employees, etc. Any
obligation or liability whatsoever of Administrative Agent or any Lender which
may arise at any time under this Agreement or any other Loan Document shall be
satisfied, if at all, out of Administrative Agent’s or such Lender’s respective
assets only. No such obligation or liability shall be personally binding upon,
nor shall resort for the enforcement thereof be had to, the property of any of
Administrative Agent’s or any Lender’s shareholders, directors, officers,
employees or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise.

 

ARTICLE 13

ADMINISTRATIVE AGENT

 

Section 13.1 Appointment, Powers and Immunities. Each Lender hereby appoints and
authorizes Administrative Agent to act as its agent hereunder and under the
other Loan Documents with such powers as are specifically delegated to
Administrative Agent by the terms of this Agreement and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Administrative Agent (which term as used in this sentence and in Section 13.5
and the first sentence of Section 13.6 shall include reference to its affiliates
and its own and its affiliates’ officers, directors, employees and agents):

 

(i) shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee for any Lender;

 

(ii) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by
Borrower or any other Person to perform any of its obligations hereunder or
thereunder; and

 

(iii) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except to the extent any such action taken or omitted
violates Administrative Agent’s standard of care set forth in the first sentence
of Section 13.5.

 

Administrative Agent may employ agents and attorneys-in-fact, and may delegate
all or any part of its obligations hereunder, to third parties and shall not be
responsible for the negligence or misconduct of any such agents,
attorneys-in-fact or third parties selected by it in good faith. Administrative
Agent may deem and treat the payee of a Note as the holder thereof for all

 

-67-



--------------------------------------------------------------------------------

purposes hereof unless and until a notice of the assignment or transfer thereof
shall have been filed with Administrative Agent.

 

Section 13.2 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative Agent. As to any matters not expressly provided for
by this Agreement or any other Loan Document, Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Majority Lenders, and
such instructions of the Majority Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.

 

Section 13.3 Defaults. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Potential Default or Event of Default
unless Administrative Agent has received notice from a Lender or Borrower
specifying such Potential Default or Event of Default and stating that such
notice is a “Notice of Default”. In the event that Administrative Agent receives
such a notice of the occurrence of a Potential Default or Event of Default,
Administrative Agent shall give prompt notice thereof to the Lenders.
Administrative Agent shall (subject to Section 13.7) take such action with
respect to such Potential Default or Event of Default and other matters relating
to the Loans as shall be directed by the Lenders in accordance with a separate
agreement entered into by Administrative Agent and the Lenders.

 

Section 13.4 Rights as a Lender. With respect to GECC’s Commitment and the Loans
made by it, GECC (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Administrative Agent in its individual
capacity. GECC (and any successor acting as Administrative Agent) and its
affiliates (including GECC) may (without having to account therefor to any
Lender) lend money to, make investments in and generally engage in any kind of
lending, trust or other business with Borrower (and any of its Affiliates) as if
it were not acting as Administrative Agent, and GECC and its affiliates
(including GECC may accept fees and other consideration from Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

 

Section 13.5 Standard of Care; Indemnification. In performing its duties under
the Loan Documents, Administrative Agent will exercise the same degree of care
as GECC normally exercises in connection with real estate loans in which no
syndication or participations are involved, but Administrative Agent shall have
no further responsibility to any Lender except as expressly provided herein and
except for its own gross negligence or willful misconduct which resulted in
actual loss to such Lender, and, except to such extent, Administrative Agent
shall have no responsibility to any Lender for the failure by Administrative
Agent to comply with any of Administrative Agent’s obligations to Borrower under
the Loan Documents or otherwise. The Lenders agree to indemnify Administrative
Agent (to the extent not reimbursed under Section 11.5, but without limiting the
obligations of Borrower under Section 11.5) ratably in accordance

 

-68-



--------------------------------------------------------------------------------

with the aggregate principal amount of the Loans held by the Lenders (or, if no
Loans are at the time outstanding, ratably in accordance with their respective
Commitments), for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against Administrative Agent (including by any Lender) arising out of or by
reason of any investigation in or in any way relating to or arising out of this
Agreement or any other Loan Document or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses that Borrower is
obligated to pay under Section 11.5, but excluding, unless a Event of Default
has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from Administrative Agent’s breach of its standard of care set forth in the
first sentence of this Section.

 

Section 13.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on Administrative Agent
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and its Affiliates
and decision to enter into this Agreement and that it will, independently and
without reliance upon Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document. Subject to the provisions
of the first sentence of Section 13.5, Administrative Agent shall not be
required to keep itself informed as to the performance or observance by Borrower
of this Agreement or any of the other Loan Documents or any other document
referred to or provided for herein or therein or to inspect the Property or the
books of Borrower or any of its Affiliates. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by Administrative Agent hereunder or as otherwise agreed by
Administrative Agent and the Lenders, Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of Borrower
or any of its Affiliates that may come into the possession of Administrative
Agent or any of its affiliates.

 

Section 13.7 Failure to Act. Except for action expressly required of
Administrative Agent hereunder, and under the other Loan Documents,
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 13.5 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

 

Section 13.8 Resignation of Administrative Agent. Administrative Agent may
resign at any time by giving notice thereof to the Lenders and Borrower. Upon
any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent which shall be a financial institution that has
(a) an office in New York, New York with a combined capital and surplus of at
least $500,000,000 and (b) knowledge and experience comparable to the resigning
Administrative Agent’s knowledge and experience in the servicing of loans
similar to the Loans hereunder. If no successor Administrative Agent shall have
been so appointed by the

 

-69-



--------------------------------------------------------------------------------

Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent’s giving of notice of resignation of the
retiring Administrative Agent, then the retiring Administrative Agent’s
resignation shall nonetheless become effective and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (ii) the Majority Lenders shall perform the duties of
Administrative Agent (and all payments and communications provided to be made
by, to or through Administrative Agent shall instead be made by or to each
Lender directly) until such time as the Majority Lenders appoint a successor
agent as provided for above in this Section 13.8. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this Section 13.8). The fees payable by Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article 13 and Section 11.5 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.

 

ARTICLE 14

ANTI-MONEY LAUNDERING AND

INTERNATIONAL TRADE CONTROLS

 

Section 14.1 Compliance with International Trade Control Laws and OFAC
Regulations. Borrower represents, warrants and covenants to the Administrative
Agent and each Lender that:

 

(a) It is not now nor shall it be at any time until after the Loan is fully
repaid a Person with whom a U.S. Person, including a Financial Institution, is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by the OFAC (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons) or otherwise.

 

(b) No Borrower Party and no Person who owns a direct interest in Borrower is
now nor shall be at any time until after the Loan is fully repaid a Person with
whom a U.S. Person, including a Financial Institution, is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under United States law, regulation, executive orders and
lists published by the OFAC (including those executive orders and lists
published by OFAC with respect to Specially Designated Nationals and Blocked
Persons) or otherwise.

 

Section 14.2 Borrower’s Funds.

 

(a) Borrower represents, warrants and covenants to Administrative Agent and each
Lender that it has taken, and shall continue to take until after the Loan is
fully

 

-70-



--------------------------------------------------------------------------------

repaid, such measures as are required by law to assure that the funds invested
in the Borrower and/or used to make payments on the Loan are derived (a) from
transactions that do not violate United States law nor, to the extent such funds
originate outside the United States, do not violate the laws of the jurisdiction
in which they originated; and (b) from permissible sources under United States
law and to the extent such funds originate outside the United States, under the
laws of the jurisdiction in which they originated.

 

(b) Borrower further represents, warrants and covenants to Administrative Agent
and each Lender that, to the best of its knowledge, neither Borrower, nor any
Borrower Party, nor any holder of a direct interest in Borrower, nor any Person
providing funds to Borrower (a) is under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws; (b) has been assessed civil or criminal penalties
under any Anti-Money Laundering Laws; and (c) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws.

 

Section 14.3 Borrower Compliance with Patriot Act. Borrower represents and
warrants that it is in compliance with any and all applicable provisions of the
Patriot Act.

 

Section 14.4 Cooperation with Lender. After closing, Borrower agrees to
cooperate with Administrative Agent and Lenders, and to cause each Borrower
Party to cooperate with Administrative Agent and Lenders, in providing such
additional information and documentation on Borrower’s and each Borrower Party’s
legal or beneficial ownership, policies, procedures and sources of funds as
Administrative Agent or any Lender deems necessary or prudent to enable Lender
to comply with Anti-Money Laundering Laws as now in existence or hereafter
amended. From time to time upon the written request of Administrative Agent,
Borrower shall deliver to Administrative Agent a schedule of the name, legal
domicile address and jurisdiction of organization, if applicable, for each
Borrower Party and each holder of a legal interest in Borrower.

 

Section 14.5 Additional Events of Default. If (1) Borrower shall fail to comply
with any of the provisions of this Article 14, or (2) any representation,
warranty or covenant of Borrower under this Article 14, or any representation,
warranty or covenant made by a new Interest Holder, shall be false, misleading
or incorrect as of the date made, then Administrative Agent, in addition to all
of its other rights and remedies hereunder, may declare that an Event of Default
exists under this Agreement. Borrower shall notify Administrative Agent promptly
of any change in facts or circumstances that causes any of the representations,
warranties or covenants in this Article 14 to be untrue.

 

Section 14.6 Representations and Warranties True and Correct. Borrower further
represents, warrants and covenants that all evidence of Borrower’s and each
Borrower Party’s identity provided to Administrative Agent is genuine, that all
related information is accurate and that Borrower has acquired and shall hold
its interest in the Property for its own account, risk and beneficial interest,
without the obligation or intention to sell, distribute, assign or transfer all
or any portion of such interest to any other Person.

 

-71-



--------------------------------------------------------------------------------

Section 14.7 Actions Taken Pursuant to Anti-Money Laundering Laws. If
Administrative Agent or any Lender reasonably believes that Borrower, any
Borrower Party or any Interest Holder may have breached any of its
representations, warranties or covenants set forth in this Article 14,
Administrative Agent or such Lender has the right (and may have the obligation
under applicable law), with or without notice to Borrower, to (1) notify the
appropriate governmental authority (or authorities) and to take such action as
such governmental authority (or authorities) may direct; (2) withhold Loan
advances and segregate the assets constituting the Loan or any of Borrower’s
funds or assets deposited with or otherwise controlled by Administrative Agent
or such Lender pursuant to the Loan Documents; (3) decline any payment (or
deposit such payment with an appropriate United States governmental authority or
court) or decline any prepayment or consent request, and/or declare an Event of
Default and immediately accelerate the Loan. Borrower agrees that it shall not
assert any claim (and hereby waives any claim that it may now or hereafter have)
against Administrative Agent or any Lender or any of their respective Affiliates
or agents for any form of damages as a result of any of the foregoing actions,
regardless of whether Administrative Agent or such Lender’s reasonable belief is
ultimately demonstrated to be accurate.

 

[Signature Pages Follow]

 

-72-



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

LENDER:      

GENERAL ELECTRIC CAPITAL

CORPORATION, a Delaware corporation

           

By:

 

/s/ Jim Howard

               

Name:

 

Jim Howard

               

Title:

 

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]



--------------------------------------------------------------------------------

BORROWER:      

CCP/SHURGARD VENTURE, LLC, a

Delaware limited liability company

               

By:

 

SHURGARD DEVELOPMENT IV, INC., a

Washington corporation, its managing member

                   

By:

 

/s/ Harrell Beck

  ,                    

Name:

 

Harrell Beck

                       

Title:

 

Sr VP

   

 

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:      

GENERAL ELECTRIC CAPITAL

CORPORATION, a Delaware corporation,

as Administrative Agent

           

By

 

/s/ Jim Howard

               

Name:

 

Jim Howard

               

Title:

 

Duly Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]